UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32797 IVI Communications, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0965560 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 555 H St., Suite H , Eureka, CA 95501 (Address of principal executive offices) (Zip Code) 707-444-6617 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which to be so Registered: Each Class is to be Registered: None None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[ ]No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes[X]No State issuer's revenues for its most recent fiscal year. $1,859,811. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) Approximately $703,976 based on the average bid and asked price on March 31, 2007. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the last practicable date. Shares outstanding as of March 31, 2007: 110,788,677 shares of common stock, par value $.001 4,000,000 shares of preferred class A stock, par value $.001 1,000,000 shares of preferred class B stock, par value $.001 Transitional Small Business Disclosure format (check one): [ ]Yes[X]No TABLE OF CONTENTS PART 1 Page Item 1 Description of Business 1 Item 2 Description of Property 4 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 PART 2 Item 5 Market for Common Equity and Related Stockholder Matters 6 Item 6 Management’s Discussion and Analysis or Plan of Operation 7 Item 7 Financial Statements 22 Item 8 Changed in and Disagreements With Accountants on Accounting And Financial Disclosure 23 Item 8A Internal Control over Financial Reporting 23 PART 3 Item 9 Directors, Executive Officers, Promoters and Control Persons 23 Item 10 Executive Compensation 25 Item 11 Security Ownership of Certain Beneficial Owners and Management 26 Item 12 Certain Relationships and Related Transactions 26 Item 13 Exhibits 27 Item 14 Principal Accountant Fees and Services 28 Signatures 29 Certifications attached PART 1 Item 1Description of Business CORPORATE HISTORY Internet Ventures, Inc., our wholly owned subsidiary, was incorporated in September 1995. Its mission was to acquire and operate ISPs in Tier 3 markets and to rollout a hybrid broadband product that was delivered to the customer in partnership with local cable companies. Effective May 23, 2002, Internet Ventures, Inc. agreed to recapitalize with Turer Corporation by becoming a wholly owned subsidiary of Turer. To accommodate this recapitalization, the shares then outstanding of Internet Ventures, Inc. were exchanged for 12,350,000 shares of Turer. In August 2002, Turer changed its name to IVI Communications, Inc. Because original Turer shareholders retained only five percent of the combined entity, the purchase was accounted for as a reverse merger. Turer was formed as a Nevada corporation on May 8, 2001. On January 31, 2005, we completed the purchase of Internet Business Consulting, Inc. and AppState.Net, LLC from James R. Hollis by acquiring 100% of the stock of IBC and AppState.net. We paid one times annual revenue in a dollar-for-dollar stock exchange with our stock valued at $1.00 per share, plus $580,000 cash to be paid over two years. Due to lack of funding we were unable to complete the cash payments for IBC and AppState. We have been unable to come to mutually acceptable terms to cure the default by the Company on the terms of the Purchase Agreement (“Agreement”) dated January 1, 2005 by and between IVI Communications, Inc. (“Buyer”), Internet Business Consulting, Inc. (“IBC”) and AppState.Net, LLC (“AppState”), jointly referred to as (“Sellers”). Sellers have exercised the remedies for default as provided in the Agreement and confirmed that the Remedies, which were that foreclosure and repossession occurred December 31, 2006, are in effect. “Seller Exercising Remedies” dated February 1, 2007, Exhibit 2.6, is incorporated by reference to the exhibits filed in the Company’s Form 8-K filed May 31, 2007. Pursuant to those remedies, ownership of Sellers reverts to James Hollis, effective December 31, 2006. Per the terms of the Agreement, Sellers will return 2,574,312 shares of IVI common stock. On July 6, 2007 the stock was returned and cancelled. On February 6, 2006 we entered into a Purchase Agreement and acquired 100% of the outstanding stock of Futura, Inc. from Francis and Lois Allen, the shareholders of Futura, Inc. Futura, Inc. is an operating subsidiary, and is an Internet Service Provider founded in 1995 in Cabot, Arkansas, that provides dialup and DSL broadband Internet access, and associated services such as Email spam and virus filtering, VoIP telephony, "Kid Safe" surfing (Parental Control), and web accelerator services, to communities surrounding Little Rock Arkansas including Cabot, Carlisle, Clarendon, DeValls Bluff, DeWitt, England, Hazen, Jacksonville, and Stuttgart. On March 28, 2007 we issued 2,500,000 shares of unregistered common stock valued at $25,000 to Francis Allen to pay the remainder of the agreed upon cash component of the purchase agreement between IVI Communications, Inc. and Futura, Inc. thus completing the purchase. Futura currently operates a network operation center (NOC) located in the one of the tallest buildings in Little Rock that will serve as an excellent base of operations. Futura, has completed the installation of three wireless broadband tower sites, serving Cabot (population 15,000) and Ward (population 2,580) and the rural households surrounding the local Country Club that brings Futura's total service area to 150 square miles. 1 Our business plan is to: o Acquire Positive Cash Flow ISP's for Recurring Revenue o Preserve the Brand and Maintain Local Presence o Consolidate to Achieve Economy of Scale o Deploy Nationally Branded Fixed Wireless Broadband o Migrate Dialup Customers to Broadband to Increase Revenue o Deliver VoIP and Rich Media Content Our objective is to be an ex-urban provider of highly focused broadband services for businesses, schools, libraries and residential consumers. Our products include high-speed broadband access that is comparable to DSL and cable-based broadband products and offerings that scale from 128 kbps (residential opportunities) to 155 Mbps (OC3 equivalent) for customers with very large bandwidth needs. In addition to providing high-speed access, we will offer a complete suite of telecom products by serving as a full service Internet Service Provider (ISP), and providing toll grade (where applicable) voice over Internet protocol ("VoIP"), local and long distance services, and other aggregated value added services that management believes will improve our competitive position. OUR STRATEGY We are focused principally on acquiring dial-up ISP's and aggregating them into regional clusters primarily in tier III and tier IV markets. In addition to this "roll-up" strategy, we intend to develop a fixed wireless infrastructure that will be deployed in each independent market or "cluster". Management believes this will allow us to migrate our existing dial-up customer base to a broadband fixed wireless alternative that could increase the average revenue per unit ("ARPU"). The fundamental structure of this strategy is to "up-sell" or upgrade to a captive audience. We believe that this strategy will greatly impact our ability to garner immediate market share while improving our financial condition. We intend to exploit what we believe is a competitive void in tier III & IV cities nationwide left by the collapse of many Competitive Local Exchange Companies ("CLECs") and the limited competition inherent with ex-urban and smaller markets. We believe that these markets hold valuable demographic pockets that are currently ignored by Incumbent Local Exchange Companies ("ILECs") In addition, management believes that the combination of the lack of CLECs, limitedDSL/cable competitors and poor service offered by the incumbent local exchange carriers suggest great opportunity for a new entrant that can offer a better product at a more competitive price. We will seek to take full advantage of local brand loyalty by maintaining the local brand, the store-front, and sales staff. We intend to market expanded and enhanced services to attract new customers: o A fixed wireless broadband service will be launched; o Customer support hours will be expanded to 24/7; o VOIP (Voice over IP) services will be offered; o Enhanced filtering (Spam and Web). We intend to generate economies of scale by consolidating the ISPs various operational functions: o Centralize all administration (accounting, billing, collections, A/R and A/P); o Outsource customer support (technical support); 2 FORCES OF CONVERGENCE Management believes that the opportunity afforded to us is a result of the convergence of many forces simultaneously. Convergence means that voice, data, and video share the same format for transmission and ultimately share the same delivery mechanism for receipt. With convergence, management believes that each service provider must ultimately differentiate on performance rather than relying on branding, geographical boundaries or regulatory policies for success. With the transformation to an IP world, co-ax, twisted pair copper and wireless all become access methods for delivery of a wide variety of services. However, unlike co-ax and copper, wireless is portable and affords a number of other advantages. We believe that our plan to utilize license exempt spectrum creates greater coverage potential and increases the size of the potential addressable market while only limiting expansion to what our management believes makes good financial and business sense. While the nature of wireless technology allows for the deployment of capital efficiently, it also allows us to only provide areas covering customers who we believe have the ability to pay. We believe that this selective method of customer acquisition combined with e-billing methods and credit card subscriptions, will allow us to limit bad debt, minimize traditional telecom back office expenses, while maximizing cash flow. ACQUISITION COST We anticipate an acquisition cost of $155 per subscriber. We have established a cash budget $15,500,000 for ISP acquisition. FIXED WIRELESS STRATEGY We believe that fixed wireless broadband is the most plausible alternative for hard-to-reach areas. We intend to deploy, market, and maintain a nationally branded fixed wireless broadband solution with newly acquired ISPs. Fixed wireless systems use microwave frequencies allocated by the Federal Communications Commission ("FCC") to transmit signals over the air from a transmission tower to a microwave receiver installed at the subscriber's home or business. Because microwave signals are transmitted over the air, wireless Internet technology does not require the large networks of fiber optics, cables or copper wire that are required by local telephone or cable television companies. Thus, wireless technology has been developed as a reliable, yet relatively low cost, medium to provide services to subscribers in single family homes, multiple dwelling units and commercial properties. Management believes that as more compelling content becomes available, the demand for and profitability of broadband services will increase dramatically. ISPs having a track record of success in broadband will not only retain customers by converting dialup to broadband but will gain new customers migrating from other dialup providers. We intend to deploy, market, and maintain a nationally branded fixed wireless broadband solution with newly acquired ISPs. OPERATIONAL SYNERGIES Management believes that deploying a fixed wireless broadband product via the acquired ISPs offers a unique opportunity to re-purpose local assets during the assimilation process. As dialup customers are transitioned to the outsourced network, management believes that new wireless customers will be accessing the Internet on existing upstream circuits. TECHNOLOGY ADVANCES Other benefits to the forces of convergence impact the technology selection and strategy to utilize such technology. We propose to utilize equipment that will be compatible with the Institute of Electrical and Electronics Engineers ("IEEE") standard known as 802.16 - Worldwide Interoperability for Microwave Access - (often termed "WiMAX"). Standards-based equipment ensures that infrastructure costs will decrease similarly to the history of the cost efficiencies realized from the mass adoption of wireless products such as GSM or IEEE standard 802.11 a/b/g "WI-FI" based equipment. The promise of retail mass-market end user products reduces the expected cost of providing service over time while preserving the technical capabilities of the offering. WiMAX has wide support from companies such as Siemens, Alcatel, Motorola, Alvarion and Intel and is envisioned to be the fourth generation ("4G") evolution of wireless technology that offers broadband and voice, while maintaining portable features. The standards process is important in that it removes the reliance upon proprietary standards and their vendors and reduces the technology risks for the venture. The WiMAX standard addresses the security concerns of earlier WI-FI while allowing for multiple bands of frequencies to share the standard. With adoption of WiMAX, the possibility of software definable radios provides a path for rural subscribers to "roam" with broadband closer to reality. 3 Our business model follows what management believes to be a typical telecom investment cycle. Capital-intensive infrastructure investments early in the project support increasing subscriber growth and generate very strong revenue streams. Incremental capital for network capacity is largely supported by positive cash flow from these revenues. Significant footprint expansion follows similar investment cycles although infrastructure is increasingly funded by retained earnings and efficiencies gained in staffing, back-office systems, and core networks. COMPETITION In the past year, competitive conditions in the wireless industry have increased dramatically. Currently, our existing and potential competitors in the wireless arena consist of a broad range of companies engaged in the communications and entertainment businesses, including franchise cable operators, digital satellite program providers, competitive local exchange carriers ("CLECs") and regional bell operating companies ("RBOCs"). To date, we have sought to differentiate ourselves from our competitors through lower prices, streamlined pricing plans, service guarantees, high-quality customer service, system performance, and local community involvement and support. As the number of companies entering the industry increases, the impact of these differentiating factors begins to decrease. Many of the current digital satellite providers and cable companies are offering services similar to our services, but at comparable or lower monthly rates. Many of our existing or potential competitors have substantially greater name recognition and financial, technical and human resources than us and may be better equipped to develop and operate systems providing subscription television service. Our principal existing competitors are described below. MARKETS We intend to operate under a decentralized management structure in order to maximize our local presence in each market. To enhance our operating efficiency and maintain quality customer service, we intend to consolidate or "cluster" operations of systems by geographical areas. Most of our operational systems or system clusters will be managed by a regional manager. Each operating system will be staffed with customer service and sales representatives and service technicians. We intend to offer most of our non-executive employees incentive compensation programs that are tied to service quality levels and sales goals. Pricing and programming decisions will be made at the local level, subject to review by our executive management. EQUIPMENT AND FACILITIES Our wireless systems will utilize a diverse array of subscriber equipment based on many topographical considerations. We are not dependent upon any one supplier for its equipment.We depend upon access provided by telephone companies where there is considerable Governmental regulation. There has been no research and development. The Company is not aware of any governmental regulations or approvals that would affect our business at the present time, nor any environmental laws that would affect the Company. As of March 31, 2007 there are 3 corporate employees. Item 2Description of Property The Company corporate, accounting and administrative offices are located at 555 H Street, Suite H, Eureka, CA.The Company has 1,104 square feet on a month-to-month lease at $1,222 per month. Operating facilities for our subsidiary , Futura, in Cabot, AR, are leased. 4 Item 3Legal Proceedings At March 31, 2006, The Company had two lawsuits outstanding, both of which were settled prior to March 31, 2007 as follows: On December 1, 2004, a judgment was entered against Internet Ventures, Inc., the predecessor Company, in favor of Catherine and Joe Santistevan in the amount of $1,367,500.On September 30, 2006 a confidential Settlement Agreement and Release was entered by and among Joe and Catherine Santistevan and IVI Communications, Inc., successor in interest defendant Internet Ventures, Inc., to set aside the default judgment entered against Internet Ventures, Inc in the amount of $1,367,500.Under the terms of the agreement IVI Communications will pay the Santistevans a total four hundred and fifty thousand dollars ($450,000), to settle a claim of $1,367,500.If IVI Communications, Inc. defaults on the agreement a judgment would be entered by stipulation in the amount of $1,367,500.The balance on this settlement at March 31, 2007 is $448,675. On October 7, 2005, a Complaint for Damages was filed in Superior Court of the State of California, County of San Joaquin, Case No. CV027700, by Annette S. Paoletti as Successor Trustee of the Clare P. Evelyn B. McEnerney Family Trust.No dollar amount was stated, but a note payable and accrued interest in the amount of $263,403 was recorded in notes payable and interest on notes payable.On March 31, 2007 a confidential Settlement Agreement was reached between Paoletti and The Company.Under the terms of the agreement IVI Communications, Inc. will pay the Paolettis a total of $110,000.If IVI Communications, Inc. defaults on the agreement a judgment would be entered by stipulation in the amount of $143,000 minus any amounts actually paid. The Company has six default judgments against it for a total amount of $146,504.The amounts are recorded in other liabilities and contingencies. On September 14, 2006, the Company was notified of a Demand for arbitration to obtain judgment on a settlement default of $28,000. The default of $28,000 was settled for 280,000 shares of common stock. The Company is currently negotiating settlements with vendors and debt holders for amounts currently outstanding. As of March31, 2007, the Company has recognized the full liability for all amounts that are due. On March 31, 2007, on advice of legal counsel, the Company realized income in the amount of $1,504,441 for the forgiveness of debt for notes, debentures and vendor payables. Item 4Submission of Matters to a Vote of Security Holders None. 5 PART 2 Item 5Market for Common Equity and Related Stockholder Matters Our common stock has been quoted on the Pink Sheets under the symbol IVCMPK and moved to the OTC Bulletin Board under the symbol "IVCM.OB" on September 8, 2005. The following table shows the reported high and low closing bid quotations per share for our common stock based on information provided by the OTC Bulletin Board. Particularly since our common stock is traded infrequently, such over-the-counter market quotations reflect inter-dealer prices, without markup, markdown or commissions and may not necessarily represent actual transactions or a liquid trading market. Year Ended March 31, 2007 High Low First Quarter ended June 30, 2006 $0.13 $0.045 Second Quarter ended September 30, 2006 $0.055 $0.035 Third Quarter ended December 31, 2006 $0.040 $0.014 Fourth Quarter ended March 31, 2007 $0.038 $0.0075 Year ended March 31, 2006 High Low First Quarter ended June 30, 2005 $0.14 $0.05 Second Quarter ended September 30, 2005 $0.55 $0.05 Third Quarter ended December 31, 2005 $0.603 $0.22 Fourth Quarter ended March 31, 2006 $0.24 $0.105 Stockholders As of March 31, 2007, we believe there were approximately 795 holders of record of our common stock. Dividends We have never declared or paid cash dividends on our common stock. We currently intend to retain all available funds and any future earnings to fund the development and growth of our business and do not anticipate declaring or paying any cash dividends on our common stock in the foreseeable future. Recent Issuances of Securities without registering under the Securities Act. In the fiscal year ending March 31, 2007, we issued the following: On August 8, 2006, the Company issued 14,764,413 unregistered shares of common stock to Big Apple Consulting for consulting services. Exhibit 10.29 is incorporated by reference to the exhibits filed in the Company’s Form 8-K filed September 15, 2006. On October 10, 2006 we issued 280,000 shares of unregistered common stock valued at $11,200 in settlement of an outstanding judgment. On November 2, 2006 we issued an aggregate of 1,200,000 shares of unregistered common stock to consultants as compensation for services valued at $61,000. 6 On December 19, 2006 we issued 309,917 shares of unregistered common stock valued at $7,500 for public relations services. On January 29, 2007 we issued 3,500,000 shares of unregistered common stock to a consultant as compensation for services valued at $157,500. On March 28, 2007 we issued 2,500,000 shares of unregistered common stock valued at $25,000 to Francis Allen to pay the remainder of the agreed upon cash component of the purchase agreement between IVI Communications, Inc. and Futura, Inc. thus completing the purchase Each of the above issuances of common stock were exempt from registration pursuant to Section 4(2) of the Securities Act of 1933. Item 6Management’s Discussion and Analysis or Plan of Operation Overview The following discussion should be read in conjunction with our consolidated financial statements and notes to those statements. In addition to historical information, the following discussion and other parts of this annual report contain forward-looking information that involves risks and uncertainties. OVERVIEW We are an ISP Management Company. We intend to acquire, consolidate and operate locally branded ISPs offering state of the art dialup and nationally branded wireless Internet access to residential and business customers. Management believes that local ISPs are hampered in their ability to provide the highest quality services and achieve profitability because they lack buying power. Through consolidation, economies of scale are achieved and profit can be maximized. We intend to deploy, market, and maintain a nationally branded fixed wireless broadband solution with newly acquired ISPs in tier 3 markets. We currently operate one subsidiary, Futura, Inc. On February 6, 2006 we entered into a Purchase Agreement to acquire 100% of the outstanding stock of Futura, Inc. from Francis and Lois Allen, the shareholders of Futura, Inc. In consideration for the Futura stock, we paid to the Allens $150,000 in cash (to be paid over a 10-month period) and $550,000 in shares of the Company's restricted common stock (an aggregate of 2,813,299 shares calculated as of the close of the transaction). Futura is an Internet Service Provider that provides dialup and DSL broadband Internet access, and associated services such as Email spam and virus filtering, VoIP telephony, "Kid Safe" surfing (Parental Control), and web accelerator services, to communities surrounding Little Rock Arkansas including Cabot, Carlisle, Clarendon, DeValls Bluff, DeWitt, England, Hazen, Jacksonville, and Stuttgart. The Company expects operating losses and negative operating cash flows to continue for at least the next twelve months, because of expected additional costs and expenses related to brand development; marketing and other promotional activities; strategic relationship development; and potential acquisitions of related complementary businesses. Liquidity and Capital Resources As of March 31, 2007 the Company has an accumulated operating deficit of $25,331,368 and negative stockholders' equity of $2,230,981. The Company’s principal source of operating capital has been provided by the sale of its stock and securities, corporate consulting services, and operations of its wholly owned subsidiaries. 7 On March 27, 2006, the Company entered into a securities purchase agreement with Cornell Capital Partners L.P. providing for the sale by the Company to Cornell of our 12% secured convertible debentures in the aggregate principal amount of $600,000 of which $200,000 was advanced immediately. The second installment of $200,000 was advanced on April 18, 2006 upon the filing of the SB2 Registration Statement. The last installment of $200,000 was advanced August 21, 2006, two (2) business days after the registration statement was declared effective. The Convertible Debentures mature on the third anniversary of the date of issuance and the Company is not required to make any payments until the maturity date. Holders of the Debentures may convert at any time amounts outstanding under the debentures into shares of our common stock at a conversion price per share equal to the lower of (i) $0.20 or (ii) ninety percent (90%) of the lowest closing Bid Price of the Common Stock during the thirty (30) trading days immediately preceding the conversion date as quoted by Bloomberg, LP. Cornell has agreed not to short any of the shares of Common Stock. The Company has the right to redeem a portion or all amounts outstanding under the debenture prior to the maturity date at a 20% redemption premium provided that the closing bid price of our common stock is less than $0.20. A holder of the Convertible Debenture may not convert or receive shares as payment of interest to the extent such conversion or receipt of such interest payment would result in the holder, together with any affiliate of the holder, beneficially owning in excess of 4.99% of the then issued and outstanding shares of Common Stock, including shares issuable upon conversion of, and payment of interest. On August 22, 2006, the debenture holder converted $5,000 of principal for 158,730 shares of common stock; the conversion price was $.0315, 90% of the lowest closing bid price of $.035 during the prior 30 days. On September 21, 2006, the debenture holder converted $10,000 of principal for 336,700 shares of common stock; the conversion price was $.0297, 90% of the lowest closing bid price of$.033 during the prior 30 days. On October 17, 2006, the debenture holder converted $10,000 of principal for 444,444 shares of common stock; the conversion price was $.0225, 90% of the lowest closing bid price of $.025 during the prior 30 days. On November 9, 2006, the debenture holder converted $20,000 of principal for 1,388,889 shares of common stock; the conversion price was $.0144, 90% of the lowest closing bid price of $.016 during the prior 30 days. On December 20, 2006, the debenture holder converted $20,000 of principal for 1,481,481 shares of common stock; the conversion price was $.0135, 90% of the lowest closing bid price of $.015 during the prior 30 days. On January 23, 2007, the debenture holder converted $25,000 of principal for 2,314,815 shares of common stock; the conversion price was $.0108, 90% of the lowest closing bid price of $.012 during the prior 30 days. On February 9, 2007, the debenture holder converted $20,000 of principal for 2,222,222 shares of common stock; the conversion price was $.009, 90% of the lowest closing bid price of $.01 during the prior 30 days. On March 1, 2007, the debenture holder converted $20,000 of principal for 2,222,222 shares of common stock; the conversion price was $.009, 90% of the lowest closing bid price of $.01 during the prior 30 days. On March 27, 2007, the debenture holder converted $20,000 of principal for 2,469,136 shares of common stock; the conversion price was $.0081, 90% of the lowest closing bid price of $.009 during the prior 30 days. 8 Beneficial interest of $47,205 was recognized on the conversions in the year ending March 31, 2007. The Company also issued to Cornell five-year warrants to purchase 2,000,000 and 1,500,000 shares of Common Stock at prices of $0.30, and $0.40, respectively. If at the time of exercise of the Warrants, the shares of Common Stock underlying the Warrant are not subject to an effective registration statement under the Securities Act of 1933, as amended (the "Act") or if an event of default under the Convertible Debentures has occurred, which is not cured in any applicable cure period, the holder of the Warrant, in lieu of making payment of the Exercise Price in cash, may elect a cashless exercise in accordance with the formula set forth in the Warrant.If, subject to the exceptions set forth in the warrants, during the time that the Warrants are outstanding, the Company issues or sells, or is deemed to have issued or sold, any shares of Common Stock for a consideration per share less than a price equal to the then exercise price, then the exercise price will be reduced to an amount equal to such consideration per share. Upon each such adjustment, the number of shares of Common Stock issuable upon exercise of the Warrants will be adjusted to the number of shares determined by multiplying the exercise price in effect immediately prior to such adjustment by the number of shares issuable upon exercise of the warrants immediately prior to such adjustment and dividing the product by the exercise price resulting from such adjustment. Similar adjustments will be made upon any issuance or sale by us of options to purchase Common Stock or convertible securities. On August 8, 2006 the company issued stock at a market price of $.04.This increased the number of warrants from 3,500,000 to 30,000,000 at $.04 exercise price. On December 29, 2006 the company issued stock at a market price of $.0242.This increased the number of warrants from 30,000,000 to 49,586,777 at $.0242 exercise price. On January 17, 2007, by Board Resolution, the exercise price on the warrants was reduced to $.0085, resulting in an increase in the number of warrant shares to 141,176,471. On February 22, 2007, Cornell exercised 3,500,000 warrants at a price of $.0085 for $29,750.Beneficial interest of $12,250 was recoginzed. In connection with the Purchase Agreement, the Company also entered into a registration rights agreement with Cornell providing for the registration of the shares of common stock issuable upon conversion of the debentures and exercise of the warrants. The Company is obligated to use its best efforts to cause the registration statement to be declared effective no later than July 25, 2006 and to insure that the registration statement remains in effect until all of the shares of common stock issuable upon conversion of the debentures and exercise of the warrants have been sold. In the event of a default of the Company’s obligations under the registration rights agreement, including its agreement to file the registration statement no later than May 11, 2006, or if the registration statement is not declared effective by July 25, 2006, the Company is required to pay to Cornell, as liquidated damages, for each month that the registration statement has not been filed or declared effective, as the case may be, either a cash amount or shares of its common stock equal to 2% of the liquidated value of the Debentures. The registration statement was declared effective on August 14, 2006. The Company’s obligations under the purchase agreement are secured by substantially all of its assets and the assets of its subsidiaries. As further security for its obligations thereunder, Nyhl Henson, Former Chief Executive Officer, and Charles Roodenburg, Chief ExecutiveOfficer, have granted a security interest in an aggregate of 925,000 shares of their common stock and 3,300,000 shares of their Series A Preferred Stock. The Company also granted a security interest in 15,000,000 shares of its stock, issued from treasury. On July 14, 2006, the Company entered into an agreement with Cornell Capital Partners to cancel the security interest in the 15,000,000 shares. These shares were subsequently returned and cancelled. 9 In May 2006 the company borrowed $5,000 on a one year note due May 22, 2007.This note carries no interest. The Company sold a security for $12,500 to one entity in September 2006.This debenture carries no interest and has a conversion rate of 50% discount to market of the ten day average closing bid price. The Company sold a security for $12,500 to one entity in October 2006.This debenture carries no interest and has a conversion rate of 50% discount to market of the ten day average closing bid price. In December 2006 the company borrowed $4,000 on a one year note due December 22, 2007.This note carries no interest. In January 2007 the company borrowed $6,756 from Nyhl Henson, President, on a one year note due January 19, 2008.This note carries no interest and is convertible at the previous 10-day average closing price. In January 2007 the company borrowed $3,243 from Charles Roodenburg, CFO, on a one year note due January 19, 2008.This note carries no interest and is convertible at the previous 10-day average closing price. In February 2007 the company borrowed $20,000 from Nyhl Henson, President, on a note due on demand.The note carries no interest and is convertible at the previous 10-day average closing price. In February 2007 the company borrowed $25,000 from Nyhl Henson, President, on a note due on demand.The note carries no interest and is convertible at the previous 10-day average closing price. The Company anticipates expenditures for acquisitions in excess of $1,000,000 to expand its operation during the next twelve months. The Company believes that the current cash flows generated from its revenues will not be sufficient to fund the anticipated expansion of operations. The Company will require additional funding to finance its operations through private sales and public debt or equity offerings. However, there is no assurance that the Company can obtain such financing. Recurring revenues are anticipated from ISP management services but no management service contracts have been executed at this time. There can be no assurance that the Company will secure these contracts. Results of Operations- Twelve Months Ended March 31, 2007 and 2006 Revenue for the year ending March 31, 2007 was $1,859,811 compared to $2,681,373 for the year ending March 31, 2006.The revenue for the year ending March 31, 2007 included nine months only of IBC and AppState, while the revenue for the year ending March 31, 2006 included twelve months of IBC and AppState.net and only 53 days of Futura, Inc. which was acquired February 6, 2006.The revenue for the year ending March 31, 2007 included $89,400 in corporate consulting and management services; $3,410 in corporate rental income; $11,371 in operations consulting services; $1,063,096 in operations equipment sales; $692,034 in internet services; and $500 for other services provided by the operations. Cost of operations for the year ending March 31, 2007 was $1,200,215 compared to $1,798,869 for the year ending March 31, 2006.The reduction in cost of operations is due to the loss of the IBC and AppState.net operations December 31, 2006. 10 General and administrative expenses for the year ending March 31, 2007 were $2,028,031 compared to $3,396,181 for the year ending March 31, 2006.The largest components of general and administrative for the year ending March 31, 2007, were corporate and operations compensation of $862,448, and consulting services of $667,414, of which $654,169 was paid in common stock. The consultants were engaged to assist the Company to obtain new business, provide introductions to suitable merger and acquisition candidates, and facilitate introductions to various Investment Bankers, Broker Dealer Organizations, Exchanges’ and Registered Associations’ market participants, Brokerage Firms, Financial institutions, and Money Managers. There was a loss on settlement of a contract for the year ending March 31, 2007 in the amount of $553,643.We have been unable to come to mutually acceptable terms to cure the default by the Company on the terms of the Purchase Agreement (“Agreement”) dated January 1, 2005 by and between IVI Communications, Inc. (“Buyer”), Internet Business Consulting, Inc. (“IBC”) and AppState.Net, LLC (“AppState”), jointly referred to as (“Sellers”).Sellers have exercised the remedies for default as provided in the Agreement and confirmed that the Remedies, which were that foreclosure and repossession occurred December 31, 2006, are in effect.Pursuant to those remedies, ownership of Sellers reverts to James Hollis, effective December 31, 2006. Selling expenses for year ending March 31, 2007 were $14,671 compared to $324,777 for the year ending March 31, 2006. $318,668 of selling expenses in the year ending March 31, 2006 was public relations expense, and no public relations expense was recorded in the fiscal year ending March 31, 2007. Depreciation and amortization expense for the year ending March 31, 2007 was $186,026 compared to $21,624 for the year ending March 31, 2006.Depreciation on equipment in the subsidiaries was $42,358, and $143,668 was amortization of the Cornell Capital Partners debenture. Interest expense for the year ending March 31, 2007 was $604,600 compared to $530,348 for the year ending March 31, 2006.The largest components of interest for the year ending March 31, 2007 were corporate with convertible debenture interest of $149,104, promissory note interest of $112,898, and beneficial interest of $342,472 on debenture conversions. Other income for the year ending March 31, 2007 was $1,035,742 compared to $167,104 for the year ending March 31, 2006. For the year ending March 31, 2007 Other income was realized from a $986,524 litigation settlement, and $49,218 in various smaller settlements of debt. Forgiveness of debt for the year ending March 31, 2007 was $1,657,853 compared to $0 for the year ending March 31, 2006.This debt included $1,504,441 ofnotes, debentures and vendor payables that was discharged on advice of legal counsel, and $153,402 was a debt settlement. The Company had a gain on the revaluation of derivatives of $390,794 for the year ending March 31, 2007 compared to $0 for the year ending March 31, 2006. The Company had miscellaneous other expenses of $43,905 for the year ending March 31, 2007 compared to $0 for the year ending March 31, 2006. The Company had interest income of $174 for the year ending March 31, 2007 compared to $0 for the year ending March 31, 2006. The Company had a net profit for the year ending March 31, 2007 of $313,283 compared to a loss of $4,158,104 for the year ending March 31, 2006.The loss per share was ($0.00) and ($0.07)in the fiscal years ended March 31,2007 and 2006 respectively.The Company expects the trend of losses to continue through the next fiscal year. Critical Accounting Policies Revenue Recognition The Company recognizes revenues in accordance to Staff Accounting Bulletin No. 101, "Revenue Recognition in Financial Statements." 11 New Accounting Pronouncements On December 16, 2004, the Financial Accounting Standards Board (“FASB”) published Statement of Financial Accounting Standards No. 123 (Revised 2004), “Share-Based Payment” (“SFAS 123R”).SFAS 123R requires that compensation cost related to share-based payment transactions be recognized in the financial statements. Share-based payment transactions within the scope of SFAS 123R include stock options, restricted stock plans, performance-based awards, stock appreciation rights, and employee share purchase plans.The provisions of SFAS 123R, as amended, are effective for small business issuers beginning as of the next fiscal year after December 15, 2005.Accordingly, the Company will implement the revised standard in the first quarter of fiscal year 2007.Currently, the Company accounts for its share-based payment transactions under the provisions of APB 25, which does not necessarily require the recognition of compensation cost in the financial statements (note 3(e)).The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. In November 2004, the FASB issued Financial Accounting Standards No. 151 (FAS 151), “Inventory Costs – an amendment of ARB No. 43, Chapter 4”.FAS 151 clarifies the accounting for abnormal amounts of idle facility expense, freight, handling costs and spoilage.In addition, FAS 151 requires companies to base the allocation of fixed production overhead to the costs of conversion on the normal capacity of production facilities.FAS 151 is effective for the Company in 2006.The Company does not expect FAS 151 to have a material impact on its results or financial statements. On December 16, 2004, the Financial Accounting Standards Board ("FASB") published FAS No. 123 (Revised 2004), Share-Based Payment ("FAS 123R").FAS 123R requires that compensation cost related to share-based payment transactions be recognized in the financial statements.Share-based payment transactions within the scope of FAS 123R include stock options, restricted stock plans, performance-based awards, stock appreciation rights, and employee share purchase plans.The provisions of FAS 123R are effective for small business issuers as of the first interim period that begins after December 15, 2005.The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. On December 16, 2004, FASB issued Financial Accounting Standards No. 153, Exchanges of Non-monetary Assets, an amendment of APB Opinion No. 29, Accounting for Non-monetary Transactions ("FAS 153").This statement amends APB Opinion 29 to eliminate the exception for non-monetary exchanges of similar productive assets and replaces it with a general exception for exchanges of non-monetary assets that do not have commercial substance.Under FAS 153, if a non-monetary exchange of similar productive assets meets a commercial-substance criterion and fair value is determinable, the transaction must be accounted for at fair value resulting in recognition of any gain or loss.FAS153 is effective for non-monetary transactions in fiscal periods that begin after June 15, 2005.The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. In March 2005, the FASB issued Statement of Financial Accounting Standards Interpretation Number 47 (“FIN 47”), “Accounting for Conditional Asset Retirement Obligations.”FIN 47 provides clarification regarding the meaning of the term “conditional asset retirement obligation” as used in FAS 143, “Accounting for Asset Retirement Obligations.”FIN 47 is effective for the year ended December 31, 2005.The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. 12 In May 2005, the FASB issued SFAS 154, “Accounting for Changes and Error Corrections—a replacement of APB Opinion No.20 and FASB Statement No.3.”FAS 154 changes the requirements with regard to the accounting for and reporting a change in an accounting principle.The provisions of FAS 154 require, unless impracticable, retrospective application to prior periods presented in financial statements for all voluntary changes in an accounting principle and changes required by the adoption of a new accounting pronouncement in the unusual instance that the new pronouncement does not indicate a specific transition method.FAS 154 also requires that a change in depreciation, amortization or depletion method for long-lived, non-financial assets be accounted for as a change in an accounting estimate, which requires prospective application of the new method.FAS 154 is effective for all changes in an accounting principle made in fiscal years beginning after December15, 2005.The Company plans to adopt FAS 154 beginning January 1, 2006.Because SAS 154 is directly dependent upon future events, the Company cannot determine what effect, if any, the expected adoption of FAS 154 will have on its financial condition, results of operations or cash flows. In February 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (FAS) No.155, Accounting for Certain Hybrid Financial Instruments.FAS No.155 replaces FAS No.133 Accounting for Derivative Instruments and Hedging Activities, and FAS No.140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.FAS No.155 resolves issues addressed in Statement 133 Implementation Issue No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets” This statement will be effective for all financial instruments acquired or issued after the beginning of an entity’s fiscal year that begins after September15, 2006. The Company is currently analyzing whether this new standard will have impact on its financial position and results of operations. In September 2006, the FASB issued SFASNo.157 “Fair Value Measurements,” which provides a definition of fair value, establishes a framework for measuring fair value and requires expanded disclosures about fair value measurements. SFASNo.157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. The provisions of SFASNo.157 should be applied prospectively. The Company is currently analyzing whether this new standard will have impact on its financial position and results of operations. In September 2006, the FASB issued SFASNo.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”, which amends SFASNo.87 “Employers’ Accounting for Pensions” (SFASNo.87), SFASNo.88 “Employers’ Accounting for Settlements and Curtailments of Defined Benefit Pension Plans and for Termination Benefits” (SFASNo.88), SFASNo.106 “Employers’ Accounting for Postretirement Benefits Other Than Pensions” (SFASNo.106), and SFASNo.132R “Employers’ Disclosures about Pensions and Other Postretirement Benefits (revised 2003)” (SFASNo.132R). This Statement requires companies to recognize an asset or liability for the overfunded or underfunded status of their benefit plans in their financial statements. SFASNo.158 also requires the measurement date for plan assets and liabilities to coincide with the sponsor’s year end. The standard provides two transition alternatives related to the change in measurement date provisions. The recognition of an asset and liability related to the funded status provision is effective for fiscal year ending after December15, 2006 and the change in measurement date provisions is effective for fiscal years ending after December15, 2008 The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. 13 Inflation In our opinion, inflation has not had a material effect on our operations. Risk Factors and Cautionary Statements Forward-looking statements in this report are made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. The Company wishes to advise readers that actual results may differ substantially from such forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those expressed in or implied by the statements, including, but not limited to, the following: our ability to meet our cash and working capital needs, our ability to successfully market our product, and other risks detailed in our periodic report filings with the Securities and Exchange Commission. WE HAVE A HISTORY OF LOSSES, EXPECT CONTINUING LOSSES AND MAY NEVER ACHIEVE PROFITABILITY For the years ended March 31, 2007 and 2006, we generated revenues of $1,859,811 and $2,681,373 respectively and incurred consolidated net profit in the year ending March 31, 2007 of $313,283 and net loss in the year ending March 31, 2006 of $4,158,104. We cannot assure you that we can achieve or sustain profitability on a quarterly or annual basis in the future. Our operations are subject to the risks and competition inherent in the establishment of a business enterprise. There can be no assurance that future operations will be profitable. Revenues and profits, if any, will depend upon various factors, including whether our services will achieve market acceptance. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. These matters raise substantial doubt about our ability to continue as a going concern. OUR AUDITORS HAVE INCLUDED A GOING CONCERN MODIFICATION IN THEIR OPINION Our auditors have modified their opinion to our financial statements because of concerns about our ability to continue as a going concern. These concerns arise from the fact that we have sustained operating losses for the years ending March 31, 2007 and 2006 and have sustained large capital deficits and have been unable to come to mutually acceptable terms to cure the default by the Company on the terms of the Purchase Agreement (“Agreement”) dated January 1, 2005 by and between IVI Communications, Inc. (“Buyer”), Internet Business Consulting, Inc. (“IBC”) and AppState.Net, LLC (“AppState”), jointly referred to as (“Sellers”). Sellers have exercised the remedies for default as provided in the Agreement and confirmed that the Remedies, which were that foreclosure and repossession occurred December 31, 2006, are in effect. Purchase Agreement, Exhibit 2.4, is incorporated by reference to the exhibits filed in the Company’s Form 8-K filed February 4, 2005. Pursuant to those remedies, ownership of Sellers reverts to James Hollis, effective December 31, 2006. Per the terms of the Agreement, Sellers will return 2,574,312 shares of IVI common stock. This has been classified as Stock Receivable in the Equity section of the Balance Sheet. The stock was returned and cancelled on July 6, 2007. In addition there has been no formal settlement agreement signed by all parties. Our future success is dependent upon our ability to achieve profitable operations and generate cash from operating activities, and upon additional established an ongoing source of revenues sufficient to cover our operating costs and that we must raise additional capital in order to continue to operate our business. If we are unable to continue as a going concern, you could lose your entire investment in us. 14 WE MAY NEED TO RAISE ADDITIONAL CAPITAL, WHICH MAY NOT BE AVAILABLE ON ACCEPTABLE TERMS OR AT ALL On March 27, 2006, the Company entered into a securities purchase agreement with Cornell Capital Partners L.P. providing for the sale by the Company to Cornell of our 12% secured convertible debentures in the aggregate principal amount of $600,000 of which $200,000 was advanced immediately. The second installment of $200,000 was advanced on April 18, 2006. The last installment of $200,000 was advanced on August 16, two (2) business days after the date the registration statement was declared effective. In addition the Company received $75,000 in funds from outside sources and recorded them as debentures. The Convertible Debentures mature on the third anniversary of the date of issuance and the Company is not required to make any payments until the maturity date. Holders of the Debentures may convert at any time amounts outstanding under the debentures into shares of our common stock at a conversion price per share equal to the lower of (i) $0.20 or (ii) ninety percent (90%) of the lowest closing Bid Price of the Common Stock during the thirty (30) trading days immediately preceding the conversion date as quoted by Bloomberg, LP. Cornell has agreed not to short any of the shares of Common Stock. The Company has the right to redeem a portion or all amounts outstanding under the debenture prior to the maturity date at a 20% redemption premium provided that the closing bid price of our common stock is less than $0.20. In the future, we may be required to raise additional funds, particularly if are unable to generate positive cash flow as a result of our operations and are required to repay the convertible debentures as a result of Cornell Capital's failure to convert the debentures into common stock. There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. The inability to obtain additional capital may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our wireless network deployment plans. Any additional equity financing may involve substantial dilution to our then existing shareholders. WE MAY NOT BE SUCCESSFUL IN INTEGRATING THE MANAGEMENT TEAM OF FUTURA, INC., WHICH COULD ADVERSELY AFFECT THE LEADERSHIP OF OUR COMPANY, DIVERT MANAGEMENT TIME AND ADVERSELY AFFECT THE BUSINESS AND RESULTS OF OPERATIONS. Failure to successfully integrate the management team of Futura could divert management time and resources, which would adversely affect our operations. Our future success also depends on our ability to identify, attract, hire, retain and motivate other well-qualified managerial, technical, sales and marketing personnel. There can be no assurance that these professionals will be available in the market or that we will be able to meet their compensation requirements. We intend to pursue additional acquisitions to further the development of our Internet services business. Our strategy is unproven and the revenue and income potential from our strategy is unproven. We will encounter risks and difficulties frequently encountered by early-stage companies in new and rapidly changing markets, including the risks described elsewhere in this section. Our business strategy may not be successful and we may not be able to successfully address these risks. OUR BUSINESS REVENUE GENERATION MODEL IS UNPROVEN AND COULD FAIL Our revenue model is new and evolving, and we cannot be certain that it will be successful. Our ability to generate revenue depends, among other things, on our ability to provide quality internet connectivity and services to our customers. Our success is largely dependent upon our ability to successfully integrate and manage our acquisitions. Accordingly, we cannot assure you that our business model will be successful or that we can sustain revenue growth or achieve or sustain profitability. IF WE ARE NOT ABLE TO COMPETE EFFECTIVELY IN THE HIGHLY COMPETITIVE INTERNET SERVICE PROVIDER AND WIRELESS COMMUNICATIONS INDUSTRIES WE MAY BE FORCED TO REDUCE OR CEASE OPERATIONS. Our ability to compete effectively with our competitors depends on the following factors, among others: 15 the performance of our products, services and technology in a manner that meets customer expectations; the success of our efforts to develop effective channels of distribution for our products; our ability to price our products that are of a quality and at a price point that is competitive with similar or comparable products offered by our competitors; general conditions in the wireless communications and internet industries; the success of our efforts to develop, improve and satisfactorily address any issues relating to our technology; our ability to effectively compete with companies that have substantially greater market presence and financial, technical, marketing and other resources than the Company including (i) local ISPs, (ii) national and regional ISPs, (iii) established online services; (iv) nonprofit or educational ISPs; (v) national telecommunications companies; (vi) Regional Bell Operating Companies ("RBOCs"); (vii) competitive local exchange carriers; and (viii)cable operators; and our ability to adapt to the consolidation of existing ISPs with or into larger entities, or entry of new entities into the Internet services market, would likely result in greater competition for the Company. CONSOLIDATIONS IN THE INDUSTRIES IN WHICH WE COMPETE COULD ADVERSELY AFFECT OUR BUSINESSES TO INCLUDE A REDUCTION OR ELIMINATION OF OUR PROPORTIONATE SHARE OF THOSE MARKETS The wireless communications industry has experienced consolidation of participants, and this trend may continue. If wireless carriers consolidate with companies that utilize technologies that are similar to or compete with our wireless technology, our proportionate share of the emerging market for wireless technologies may be reduced or eliminated. This reduction or elimination of our market share could reduce our ability to obtain profitable operations and could cause us to reduce or cease operations. We believe that our ability to compete successfully in the Internet services market depends on a number of factors, including market presence; the adequacy of our member and technical support services; the capacity, reliability and security of our network infrastructure; the ease of access to and navigation of the Internet provided by our services; our pricing policies, our competitors and our suppliers; the timing of introductions of new services by us and our competitors; our ability to support existing and emerging industry standards; and industry and general economic trends. There can be no assurance that we will have the financial resources, technical expertise or marketing and support capabilities to compete successfully. WE MAY NOT EFFECTIVELY MANAGE THE GROWTH NECESSARY TO EXECUTE OUR BUSINESS PLAN, WHICH COULD ADVERSELY AFFECT THE QUALITY OF OUR OPERATIONS AND OUR COSTS. In order to achieve the critical mass of business activity necessary to successfully execute our business plan, we must significantly increase the number of strategic partners and customers that use our technology. This growth will place significant strain on our personnel, systems and resources. We also expect that we will continue to hire employees, including technical, management-level employees, and sales staff for the foreseeable future. This growth will require us to improve management, technical, information and accounting systems, controls and procedures. We may not be able to maintain the quality of our operations, control our costs, continue complying with all applicable regulations and expand our internal management, technical information and accounting systems in order to support our desired growth. We cannot be sure that we will manage our growth effectively, and our failure to do so could cause us to reduce or cease operations. 16 WE MAY NOT BE ABLE TO PREVENT THIRD PARTIES FROM ACQUIRING DOMAIN NAMES THAT INFRINGE OR OTHERWISE DECREASE THE VALUE OF OUR TRADEMARKS AND OTHER PROPRIETARY RIGHTS We own several Internet domain names, including, among others, www.ivn.net, www.ivcm.net, www.futura.net, www.lickity-split.net, www.lickity-split.tv, and www.lickitysplit.tv. The regulation of domain names in the United States and in foreign countries may change. Regulatory bodies could establish additional top-level domains or modify the requirements for holding domain names, any or all of which may dilute the strength of our name. We may not acquire or maintain our domain name or additional common names in all of the countries in which our marketplace may be accessed, or for any or all of the top-level domains that may be introduced. The relationship between regulations governing domain names and laws protecting proprietary rights is unclear. Therefore, we may not be able to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our trademarks and other proprietary rights. We may have to resort to litigation to enforce our intellectual property rights, determine the validity and scope of the proprietary rights of others, or defend ourselves from claims of infringement, invalidity or unenforceability Litigation may be expensive and divert resources even if we win. This could adversely affect our business, financial condition and operating results such that it could cause us to reduce or cease operations. WE MAY NOT BE ABLE TO KEEP UP WITH RAPID TECHNOLOGICAL CHANGES, WHICH COULD RENDER OUR PRODUCTS AND PROCESSES OBSOLETE The wireless communications industry is characterized by rapid technological change, changes in customer requirements and preferences, frequent introduction of products and services embodying new technologies and the emergence of new industry standards and practices that could render our existing technology and systems obsolete. Our future success will depend on our ability to enhance and improve the responsiveness, functionality, accessibility and features of our products. We expect that our marketplace will require extensive technological upgrades and enhancements to accommodate many of the new products and services that we anticipate will be added to our marketplace. We cannot assure you that we will be able to expand and upgrade our technology and systems, or successfully integrate new technologies or systems we develop in the future, to accommodate such increases in a timely manner. WE MAY NOT SUCCESSFULLY EXECUTE OR INTEGRATE OUR ACQUISITIONS Our business model is dependent upon growth through acquisition of other Internet service providers. Acquisitions involve numerous risks, including the following: o Difficulties in integrating the operations, technologies, products and personnel of the acquired companies; o Diversion of management's attention from normal daily operations of the business; o Difficulties in entering markets in which we have no or limited direct prior experience and where competitors in such markets have stronger market positions; o Initial dependence on unfamiliar partners; o Insufficient revenues to offset increased expenses associated with acquisitions; and o The potential loss of key employees of the acquired companies. 17 Acquisitions may also cause us to: o Issue common stock that would dilute our current shareholders' percentage ownership; o Assume liabilities; o Record goodwill and non-amortizable intangible assets that will be subject to impairment testing on a regular basis and potential periodic impairment charges; o Incur amortization expenses related to certain intangible assets; o Incur large and immediate write-offs, and restructuring and other related expenses; or o Become subject to litigation. Mergers and acquisitions of high-technology companies are inherently risky, and no assurance can be given that our previous or future acquisitions will be successful and will not materially adversely affect our business, operating results or financial condition. Failure to manage and successfully integrate acquisitions we make could harm our business and operating results in a material way. OUR BUSINESS DEPENDS ON THE GROWTH AND MAINTENANCE OF THE INTERNET INFRASTRUCTURE Our success will depend on the continued growth and maintenance of the internet infrastructure. This includes maintenance of a reliable network backbone with the necessary speed, data capacity and security for providing reliable internet services. Internet infrastructure may be unable to support the demands placed on it if the number of internet users continues to increase, or if existing or future internet users access the internet more often or increase their bandwidth requirements. In addition, viruses, worms and similar programs may harm the performance of the internet. The Internet has experienced a variety of outages and other delays as a result of damage to portions of its infrastructure, and it could face outages and delays in the future. These outages and delays could reduce the level of internet usage as well as our ability to provide our solutions. Additionally, for many of our customers we rely upon ILECs to assist in provisioning T-1 and dial-up lines. In the event that these ILECs are unable or unwilling to provide service, our ability to service existing customers or add new customers could be impaired. IF WE LOSE KEY EMPLOYEES OR ARE UNABLE TO ATTRACT OR RETAIN QUALIFIED PERSONNEL, OUR BUSINESS COULD SUFFER Our success is highly dependent on our ability to attract and retain qualified personnel. We are highly dependent on our management, including Charles Roodenburg, our Chief Executive Officer who has been critical to the development of our technologies and business. The loss of the services of Mr. Roodenburg could have a material adverse effect on our operations. We do not have an employment agreement with Mr. Roodenburg. Accordingly, there can be no assurance that he will remain associated with us. The efforts of Mr. Roodenburg will be critical to us as we continue to develop our business. If we were to lose Mr. Roodenburg, or any other key employees, we may experience difficulties in competing effectively, developing our technology and implementing our business strategies. WE MAY FAIL TO ESTABLISH AND MAINTAIN STRATEGIC RELATIONSHIPS. We believe that the establishment of strategic partnerships will greatly benefit the growth of our business, and we intend to seek out and enter into strategic alliances. We may not be able to enter into these strategic partnerships on commercially reasonable terms or at all. Even if we enter into strategic alliances, our partners may not attract significant numbers of customers or otherwise prove advantageous to our business. Our inability to enter into new distribution relationships or strategic alliances could have a material and adverse effect on our business. RISKS RELATING TO OUR CONVERTIBLE DEBENTURES: THERE ARE A LARGE NUMBER OF SHARES UNDERLYING OUR CONVERTIBLE NOTES AND WARRANTS. As of March 31, 2007, we had 110,788,677 shares of common stock issued and outstanding. In connection with the financing arrangements that we entered into in March 2006, we also have outstanding secured convertible debentures or an obligation to issue callable secured convertible notes that may be converted into an estimated 139,919,128 shares of common stock at current market prices, and outstanding warrants to purchase 138,177,295 shares of common stock. 18 On July 11, 2007, the closing bid price of our common stock was $0.0061. The debentures issued in March are convertible at the lower of (i) $0.20 or (ii) ninety percent (90%) of the lowest closing Bid Price of the Common Stock during the thirty (30) trading days immediately preceding the conversion date as quoted by Bloomberg, LP. Cornell has agreed not to short any of the shares of Common Stock Therefore, the number of shares of common stock issuable upon conversion of the secured convertible debentures may increase if the market price of our stock declines. Upon effectiveness of the registration statement of which this prospectus forms a part, all of the shares, including all of the shares issuable upon conversion of the notes and upon exercise of our warrants, may be sold without restriction. The sale of these shares may adversely affect the market price of our common stock. The variable price feature of our convertible debentures could require us to issue a substantially greater number of shares, which will cause dilution to our existing stockholders. The number of shares we will be required to issue upon conversion of the debentures will increase if the market price of our stock decreases. This will cause dilution to our existing stockholders. The following is an example of the amount of shares of our common stock issuable upon conversion of the entire $600,000 in convertible debentures, based on market prices assumed to be 25%, 50% and 75% below the closing price on March 31, 2007 of $.009. % BELOW MARKET PRICE PER SHARE WITH 10% DISCOUNT NUMBER OF SHARES PERCENTAGE OF TOTAL* 25% $0.0068 $0.0061 83,594,897 43.01% 50% $0.0045 $0.0041 125,392,346 53.09% 75% $0.0023 $0.0020 250,784,691 69.36% * Based upon 110,788,677 shares of common stock issued as of March 31, 2007 THE LOWER THE STOCK PRICE, THE GREATER THE NUMBER OF SHARES ISSUABLE UNDER THE CONVERTIBLE DEBENTURES The number of shares issuable upon conversion of the debentures is determined by the market price of our common stock prevailing at the time of each conversion. The lower the market price, the greater the number of shares issuable under the debentures. Upon issuance of the shares, to the extent that holders of thoseshares will attempt to sell the shares into the market, these sales may further reduce the market price of our common stock. This in turn will increase the number of shares issuable under the debentures. This may lead to an escalation of lower market prices and an increasing number of shares to be issued. A larger number of shares issuable at a discount to a continuously declining stock price will expose our shareholders to greater dilution and a reduction of the value of their investment. THE ISSUANCE OF OUR STOCK UPON CONVERSION OF THE DEBENTURES COULD ENCOURAGE SHORT SALES BY THIRD PARTIES, WHICH COULD CONTRIBUTE TO THE FUTURE DECLINE OF OUR STOCK PRICE AND MATERIALLY DILUTE EXISTING STOCKHOLDERS' EQUITY AND VOTING RIGHTS. The debentures have the potential to cause significant downward pressure on the price of our common stock. This is particularly the case if the shares being placed into the market exceed the market's ability to absorb the increased number of shares of stock. Such an event could place further downward pressure on the price of our common stock, which presents an opportunity to short sellers and others to contribute to the future decline of our stock price. If there are significant short sales of our stock, the price decline that would result from this activity will cause the share price to decline more so, which, in turn, may cause long holders of the stock to sell their shares thereby contributing to sales of stock in the market. If there is an imbalance on the sell side of the market for the stock, our stock price will decline. If this occurs, the number of shares of our common stock that is issuable upon conversion of the debentures will increase, which will materially dilute existing stockholders' equity and voting rights. 19 IF WE ARE REQUIRED FOR ANY REASON TO REPAY OUR OUTSTANDING SECURED CONVERTIBLE DEBENTURES, WE WOULD BE REQUIRED TO DEPLETE OUR WORKING CAPITAL, IF AVAILABLE, OR RAISE ADDITIONAL FUNDS. OUR FAILURE TO REPAY THE SECURED CONVERTIBLE DEBENTURES, IF REQUIRED, COULD RESULT IN LEGAL ACTION AGAINST US, WHICH COULD REQUIRE THE SALE OF SUBSTANTIAL ASSETS. On March 27, 2006, the Company entered into a securities purchase agreement with Cornell Capital Partners L.P. providing for the sale by the Company to Cornell of our 12% secured convertible debentures in the aggregate principal amount of $600,000 of which $200,000 was advanced immediately. The second installment of $200,000 was advanced on April 18, 2006. The last installment of $200,000 was advanced on August 16, two (2) business days after the date the registration statement was declared effective. In addition the Company received $75,000 in funds from outside sources and recorded them as debentures. The Convertible Debentures mature on the third anniversary of the date of issuance and the Company is not required to make any payments until the maturity date. Holders of the Debentures may convert at any time amounts outstanding under the debentures into shares of our common stock at a conversion price per share equal to the lower of (i) $0.20 or (ii) ninety percent (90%) of the lowest closing Bid Price of the Common Stock during the thirty (30) trading days immediately preceding the conversion date as quoted by Bloomberg, LP. Cornell has agreed not to short any of the shares of Common Stock. The Company has the right to redeem a portion or all amounts outstanding under the debenture prior to the maturity date at a 20% redemption premium provided that the closing bid price of our common stock is less than $0.20. These debentures are due and payable, with interest, three years from their respective dates of issuance, unless sooner converted into shares of our common stock. Any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, or our failure to timely file a registration statement or have such registration statement declared effective, could require the early repayment of the convertible debentures. We anticipate that the full amount of the convertible debentures will be converted into shares of our common stock, in accordance with the terms of these debentures. If we were required to repay the convertible debentures, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the debentures when required, the holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. THE LARGE NUMBER OF SHARES ISSUABLE UPON CONVERSION OF THE SECURED CONVERTIBLE DEBENTURES MAY RESULT IN A CHANGE OF CONTROL As there is no limit on the number of shares that may be issued upon conversion of the convertible debentures, these issuances may result in Cornell controlling us. It may be able to exert substantial influence over all matters submitted to a vote of the shareholders, including the election and removal of directors, amendments to our articles of incorporation and by-laws, and the approval of a merger, consolidation or sale of all or substantially all of our assets. In addition, this concentration of ownership could inhibit the management of our business and affairs and have the effect of delaying, deferring or preventing a change in control or impeding a merger, consolidation, takeover or other business combination which our shareholder, may view favorably. THE FOLLOWING RISKS RELATE PRINCIPALLY TO OUR COMMON STOCK AND ITS MARKET VALUE: THERE IS A LIMITED MARKET FOR OUR COMMON STOCK Our common stock is quoted on the OTC Bulletin Board under the symbol "IVCM.OB." There is a limited trading market for our common stock. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. 20 OUR STOCK PRICE MAY BE VOLATILE The market price of our common stock is likely to be highly volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including: o technological innovations or new products and services by us or our competitors; o additions or departures of key personnel; o sales of our common stock; o our ability to integrate operations, technology, products and services; o our ability to execute our business plan; o operating results below expectations; o loss of any strategic relationship; o industry developments; o economic and other external factors; and o period-to-period fluctuations in our financial results. Because we have a limited operating history with limited revenues to date, you may consider any one of these factors to be material. Our stock price may fluctuate widely as a result of any of the above. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. WE HAVE NOT PAID DIVIDENDS IN THE PAST AND DO NOT EXPECT TO PAY DIVIDENDS IN THE FUTURE. ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF OUR COMMON STOCK We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. OUR COMMON STOCK IS DEEMED PENNY STOCK WITH A LIMITED TRADING MARKET Our common stock is currently listed for trading on the OTC Bulletin Board which is generally considered to be a less efficient market than markets such as NASDAQ or other national exchanges, and which may cause difficulty in conducting trades and difficulty in obtaining future financing. Further, our securities are subject to the "penny stock rules" adopted pursuant to Section 15 (g) of the Securities Exchange Act of 1934, as amended, or Exchange Act. The penny stock rules apply to non-NASDAQ companies whose common stock trades at less than $5.00 per share or which have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). Such rules require, among other things, that brokers who trade "penny stock" to persons other than "established customers" complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade "penny stock" because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. In the event that we remain subject to the "penny stock rules" for any significant period, there may develop an adverse impact on the market, if any, for our securities. Because our securities are subject to the "penny stock rules," investors will find it more difficult to dispose of our securities. Further, for companies whose securities are traded in the OTC Bulletin Board, it is more difficult: (i) to obtain accurate quotations, (ii) to obtain coverage for significant news events because major wire services, such as the Dow Jones News Service, generally do not publish press releases about such companies, and (iii) to obtain needed capital. FORWARD-LOOKING STATEMENTS We and our representatives may from time to time make written or oral statements that are "forward-looking," including statements contained in this prospectus and other filings with the Securities and Exchange Commission, reports to our stockholders and news releases. All statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the Act. In addition, other written or oral statements which constitute forward-looking statements may be made by us or on our behalf. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "projects," "forecasts," "may," "should," variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions which are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in or suggested by such forward-looking statements. We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Important factors on which such statements are based are assumptions concerning uncertainties, including but not limited to uncertainties associated with the following: 21 (a) volatility or decline of our stock price; (b) potential fluctuation in quarterly results; (c) our failure to earn revenues or profits; (d) inadequate capital and barriers to raising the additional capital or to obtaining the financing needed to implement its business plans; (e) inadequate capital to continue business; (f) changes in demand for our products and services; (g) rapid and significant changes in markets; (h) litigation with or legal claims and allegations by outside parties; (i) insufficient revenues to cover operating costs. Item 7Financial Statements INDEX Page(s) Report of Independent Registered Public Accounting Firm 1 - 2 Consolidated Balance Sheets as of March 31, 2007 and 2006 3 - 4 Consolidated Statements of Income and Lossfor the Years Ended March 31, 2007 and 2006 5 Consolidated Statement of Changes in Stockholders’ (Deficit) for the Years Ended March 31, 2007 and 2006 6 Consolidated Statements of Cash Flow for the Years Ended March 31, 2007 and 2006 7 - 10 Notes to Consolidated Financial Statements 11 - 37 22 BAGELL, JOSEPHS, LEVINE& COMPANY, L.L.C. Certified Public Accountants High Ridge Commons Suites 400-403 200 Haddonfield Berlin Road Gibbsboro, New Jersey 08026 (856) 346-2828Fax (856) 346-2882 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors IVI Communications, Inc. and Subsidiaries Los Angeles, California We have audited the accompanying consolidated balance sheets of IVI Communications, Inc. and Subsidiaries (“the Company”) as of March 31, 2007 and 2006 and the related consolidated statements of income, changes in stockholders’ deficit, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We have conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of IVI Communications, Inc. and Subsidiaries as of March 31, 2007 and 2006 and the results of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. F-1 The accompanying consolidated financial statements for the years ended March 31, 2007 and 2006 have been prepared assuming that the Company will continue as a going concern.As discussed in Note 9 to the consolidated financial statements, the Company has sustained operating losses and capital deficits that raise substantial doubt about its ability to continue as a going concern.Management’s operating and financing plans in regard to these matters are also discussed in Note 9.The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. BAGELL, JOSEPHS, LEVINE& COMPANY, L.L.C. BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Certified Public Accountants Gibbsboro, New Jersey July 13, 2007 MEMBER OF: AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS NEW JERSEY SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS PENNSYLVANIA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANT F-2 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, ASSETS 2007 2006 CURRENT ASSETS Cash and cash equivalents $ 4,827 $ 233,544 Accounts receivable, net 246,210 322,806 Inventory - 145,395 Other current assets 6,449 18,624 Total current asset 257,486 720,369 Equipment, net of $19,147 and $25,944 in accumulated depreciation 20,741 91,319 OTHER ASSETS Goodwill 674,934 4,112,482 Deposits - 6,513 Total other assets 674,934 4,118,995 TOTAL ASSETS $ 953,161 $ 4,930,683 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Installment debt $ - $ 1,116 Notes payable 186,489 767,311 Current portion of obligations under capital lease - 32,348 Accounts payable and accrued liabilities 1,798,145 2,671,533 Acquisition contracts - 295,000 Contingent liability - 934,782 Litigation settlement 448,675 - Deferred revenue 2,522 15,292 Liability for stock to be issued 138,949 - Derivative liability 164,077 216,312 Convertible debentures, net of discount of $312,215 and $200,000 445,285 619,250 Total current liabilities 3,184,142 5,552,944 LONG-TERM LIABILITIES Obligations under capital lease, net of current portion - 33,339 Loan payable officer - 418,793 Total long-term liabilities - 452,132 TOTAL LIABILITIES 3,184,142 6,005,076 The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-3 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) MARCH 31, 2007 2,006 STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value; 5,000,000 shares authorized; 4,000,000issued and outstanding series A 4,000 4,000 1,000,000issued and outstanding series B 1,000 - Common stock, $.001 par value; 400,000,000shares authorized; 110,788,677 and 77,985,587 issued and outstanding 110,787 77,986 Prepaid consulting fees (333,331 ) - Additional paid-in capital 25,699,488 27,334,017 Additional paid-in capital - warrants 192,755 154,255 Stock receivable (2,574,312 ) - Shares issued and held as collateral - (3,000,000 ) Accumulated deficit (25,331,368 ) (25,644,651 ) Total stockholders' deficit (2,230,981 ) (1,074,393 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 953,161 $ 4,930,683 The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-4 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND LOSS FOR THE YEARS ENDED MARCH 31, 2007 2006 OPERATING REVENUE $ 1,859,811 $ 2,681,373 COST OF OPERATIONS 1,200,215 1,798,869 GROSS PROFIT 659,596 882,504 OPERATING EXPENSES Selling 14,671 324,777 General and administrative 2,028,031 3,396,181 Loss on settlement of contract 553,643 - Depreciation and amortization 186,026 21,624 Total operating expenses 2,782,371 3,742,582 OPERATING (LOSS) (2,122,775 ) (2,860,078 ) OTHER INCOME (EXPENSES) Other income 1,035,742 167,104 Forgiveness of debt 1,657,853 - Gain on revaluation of derivatives 390,794 - Litigation damages - (934,782 ) Other expense (43,905 ) - Interest expense (604,600 ) (530,348 ) Interest income 174 - Total other income (expense) 2,436,058 (1,298,026 ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES 313,283 (4,158,104 ) Provision for income taxes - - NET INCOME (LOSS) APPLICABLE TO COMMON SHAREHOLDERS $ 313,283 $ (4,158,104 ) BASIC INCOME (LOSS) PER SHARE $ 0.00 $ (0.07 ) DILUTED INCOME (LOSS) PER SHARE $ 0.00 $ (0.07 ) WEIGHTED AVERAGE SHARES OUTSTANDING BASIC 82,157,193 62,256,813 DILUTED 220,334,488 62,256,813 The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-5 IVI COMMUNICATIONS, INC. AND SUBSIDIAIRES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED MARCH 31, 2007 AND 2006 Prepaid Additional Additional Paid-in Shares issued Preferred Stock Common Stock Consulting Paid-in Capital - Subscription and held as Accumulated Shares Amount Shares Amount Fees Capital warrants Receivable Collateral Deficits Total Balance, March 31, 2005 - - 66,539,685 $ 66,539 $ - $ 20,215,480 $ - $ (2,023,173 ) $ - $ (21,486,547 ) $ (3,227,701 ) Issuance of shares for compensation 4,000,000 4,000 - - - 196,000 - 200,000 Issuance of shares for services - - 3,824,660 3,825 - 1,569,519 - 1,573,344 Issuance of shares for acquisition of subsidiary - - 5,387,612 5,388 - 3,118,925 - 3,124,313 Issuance of shares issued for conversion of debentures - - 2,865,000 2,865 - 563,785 - 566,650 Issuance of shares for conversion of outstanding payables - - 40,667 41 - 7,809 - 7,850 Options exercised - - 4,500,000 4,500 - 770,500 - 775,000 Shares cancelled for failed acquisition - - (13,734,669 ) (13,735 ) - 13,735 - Issuance costs associated with equity financing - (90,000 ) - (90,000 ) Warrants issued with equity financing (Debt discount) - 154,255 - - - 154,255 Cancellation of shares in investment - - (6,437,368 ) (6,437 ) - (2,016,736 ) - 2,023,173 - - - Shares issued as collateral - - 15,000,000 15,000 - 2,985,000 - - (3,000,000 ) - - Net loss for the year - (4,158,104 ) (4,158,104 ) Balance, March 31, 2006 4,000,000 $ 4,000 77,985,587 $ 77,986 $ - $ 27,334,017 $ 154,255 $ - $ (3,000,000 ) $ (25,644,651 ) $ (1,074,393 ) Issuance of shares for services 1,000,000 1,000 19,774,330 19,774 (333,331 ) 986,225 - 673,668 Derivative created in excess of debt discount on convertible debenture - (27,671 ) - (27,671 ) Issuance of shares for conversion of debentures - - 13,038,639 13,037 - 184,167 - 197,204 Issuance of shares for convertible note - - 8,710,121 8,710 - 245,580 - 254,290 Warrants exercised - - 3,500,000 3,500 - 38,500 - - - 42,000 Issuance of shares for debt settlement - - 280,000 280 - 10,920 - 11,200 Issuance of shares for completion of acquisition - - 2,500,000 2,500 - 21,250 - 23,750 Cancel shares issued as collateral - - (15,000,000 ) (15,000 ) - (2,985,000 ) - - 3,000,000 - - Issuance costs associated with equity financing - (70,000 ) - (70,000 ) Stock receivable from default on acquisition - (2,574,312 ) - - (2,574,312 ) Net income for the year - 313,283 313,283 Balance, March 31, 2007 5,000,000 $ 5,000 110,788,678 $ 110,787 $ (333,331 ) $ 25,699,488 $ 192,755 $ (2,574,312 ) $ - $ (25,331,368 ) $ (2,230,981 ) The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-6 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2007 2006 CASH FLOW FROM OPERATING ACTIVITIES Net income (loss) $ 313,283 $ (4,158,104 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Common stock issued for services and compensation 673,668 1,773,344 Settlement of notes and vendor payables - 7,850 Cash received in acquisition - 26,352 Depreciation 42,360 21,624 Amortization 143,668 - Loss on settlement of contract 553,645 - Gain (loss) on revaluation of derivatives (390,794 ) 216,317 Gain on forgiveness of debt (1,657,853 ) - Gain on contingent liability settlement (987,169 ) - Gain on settlement of debentures (19,514 ) - Allowance for doubtful accounts 35,705 - Changes in assets and liabilities Decrease in accounts receivable 17,890 44,011 (Increase) decrease in inventory 50,090 (83,095 ) Decrease in prepaid assets (1,512 ) (19,310 ) Increase (decrease) in accounts payable and accrued liabilities 997,173 (46,832 ) Increase in contingent liability - 934,782 Increase (decrease) in acquisition contracts (270,000 ) 295,000 Increase (decrease) in deferred revenue (6,969 ) 15,292 Total adjustments (819,612 ) 3,185,335 Net cash (used in) operating activities (506,329 ) (972,769 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets (34,181 ) (35,273 ) Acquisition of business assets - (75,000 ) Net cash (used in) investing activities (34,181 ) (110,273 ) The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-7 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE YEARS ENDED MARCH 31, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Issuance costs for equity financing (70,000 ) (90,000 ) Proceeds from stock to be issued 138,949 - Proceeds from derivative liability 55,000 - (Payments) on derivative liability (39,312 ) - Proceeds from convertible debentures 475,000 242,500 Cash paid on settlement of contract (261,357 ) - Proceeds from exercise of stock options - 775,000 Proceeds from installment debt and capital lease obligations 24,724 - Payments on installment debt and capital lease obligations (1,116 ) (128,429 ) Proceeds (payments) on officer loans (50,770 ) 393,444 Proceeds from exercise of warrants 42,000 - Payments on litigation settlement (1,325 ) - Net cash provided by financing activities 311,793 1,192,515 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (228,717 ) 109,473 CASH AND CASH EQUIVALENTS - BEGINNING OF YEAR 233,544 124,071 CASH AND CASH EQUIVALENTS - END OF YEAR $ 4,827 $ 233,544 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: During the year, cash was paid for the following: Interest $ 1,403 $ - Income taxes 9,722 13,147 The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-8 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE YEARS ENDED MARCH 31, 2007 2006 SUPPLEMENTAL DISCLOSURE OF NON-CASH INFORMATION: Common stock issued for prepaid consulting fees, classified as equity $ 987,500 $ - Common stock issued for services and compensation $ 179,916 $ 1,773,344 Common stock issued for debt settlements and payables $ 486,444 $ 2,369,344 Common stock receivable for settlement of contract $ 2,574,312 $ - Cancellation of shares $ 3,000,000 $ - Accounts payable coverted to note payable $ 283,398 $ - Note payable converted to litigation settlement $ 450,000 $ - Embedded derivatives on convertible debt and notes payable $ 283,554 $ - Warrants issued in connection with convertible debt $ - $ 154,255 Reduction in liability for stock to be issued $ - $ 2,574,312 Acquisition of Futura, Inc. Cash 26,352 Accounts receivable 20,396 Equipment 30,150 Deposits - security 1,320 Accounts payable and accrued expenses (53,152 ) Net assets acquired 25,066 Notes to Futura, Inc. (75,000 ) Issuance of stock (550,000 ) Goodwill 599,934 Total $ - The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-9 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE YEARS ENDED MARCH 31, CONTRACT SETTLEMENT For the year ended March 31, 2007, the following amounts were utilized in the settlement of the contract upon the default of the two subsidiaries, Internet Business Consultants, Inc. and Appstate.net, Inc. Cash $ 261,357 Accounts receviable 58,706 Inventory 95,305 Prepaid expenses 20,200 Fixed assets 111,556 Goodwill 3,437,548 Allowance for doubtful accounts (35,705 ) Accumulated depreciation (49,157 ) Accounts payable (216,618 ) Acquisition contracts (100,000 ) Deferred revenue (5,801 ) Obligations under capital lease (81,411 ) Loan payable officer (368,023 ) Stock receivable (2,574,312 ) Loss on settlement of contract (553,645 ) TOTAL $ - The accompanying notes are an integral part to theseconsolidatedfinancial statements. F-10 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION The Company was formed in California in September 1995 to acquire traditional local and regional Internet access Service Providers (ISP’s) in the Western States to achieve economies of operation and accelerated growth through centralized management. Effective May 23, 2002, Internet Ventures, Inc. agreed to recapitalize with Turer Corporation by becoming a wholly owned subsidiary of Turer. To accommodate this recapitalization, the 11,930,746 shares then outstanding of Internet Ventures, Inc. were exchanged for 11,930,746 shares of Turer. In August 2002, Turer changed its name to IVI Communications, Inc. For accounting purposes, the transaction has been accounted for as a reverse acquisition under the purchase method of accounting. Accordingly, IVI Communications, Inc. will be treated as the continuing entity for accounting purposes, and the financial statements presented herein are those of IVI Communications, Inc. From inception through September 1999, 13 acquisitions were completed in the states of Colorado, California, Oregon and Washington.In August 2000, all of the Washington state operations were sold. In December 2002 and March 2003, all of the California operations were sold. In May 2003, all of the Oregon operations were sold, and in July 2003, the Colorado operations were sold. On June 29, 2004, the Company issued 4,500,000 shares of common stock to management and consultants as an S-8 stock issuance. On July 1, 2004, the Company amended its Articles of Incorporation and pursuant to a board resolution, increased the authorized level of common stock from 50,000,000 to 100,000,000.In addition, the Company’s board of directors’ authorized a 2:1 stock split on July 2, 2004. All share and per share amounts have been restated to reflect retroactive treatment of this stock split in 2004 and for 2005 shares issued prior to the stock split. On October 27, 2004, the Company filed an amended S-8, bringing the total number of registered shares that will be classified as unrestricted to 12,000,000. On January 31, 2005, the Company completed the purchase of Internet Business Consulting, Inc. and AppState.Net, LLC. The Company paid one times annual revenue in a stock exchange with the shares valued at $1.00 per share, plus $580,000 cash to be paid over a two-year period.The purchase approximated 3.2 million dollars. Effective December 31, 2006 the Company defaulted on this acquisition contract, See Note 11: Contract Settlement. F-11 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION (CONTINUED) On February 6, 2006, the Company completed the purchase of Futura, Inc.The Company issued 2,813,300 shares with a fair market value of $550,000, plus $150,000 cash, of which $75,000 was paid at close and the balance to be paid in three increments of$25,000, due on June 1, September 1, and December 1, 2006. On October 4, 2006, by vote of a majority of the issued and outstanding shares of IVI Communications common and preferred stock as of the date of record for the Annual Meeting of the shareholders, the Articles of Incorporation were amended to increase the Company's authorized shares of common stock to four hundred million shares and to approve theAmendment of the Articlesof Incorporationto increase theauthorizedcapital from100,000,000 to 400,000,000 common shares. NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash or cash equivalents. There were no cash equivalents as of March 31, 2007 and 2006. The Company maintains cash and cash equivalent balances at several financial institutions that are insured by the Federal Deposit Insurance Corporation up to $100,000.At March 31, 2007 and 2006, the Company had $-0- and $-0- of funds in excess of the insured limit. F-12 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Revenue Recognition Internet service subscription revenues are recognized over the period that services are provided.The Company generally bills for Internet access service on the terms that range from one month to one year in advance.Monthly access fees are not prorated, and refunds are not given for partial months.Therefore, revenues for the first month of service paid in advance are recognized at the inception of the service month.Revenues for terms of service greater than one month that are paid in advance are deferred and amortized over the period in which the services are provided. Consulting revenues are recognized upon the service being provided. All equipment sales are final upon delivery of the merchandise. Income Taxes The Company has adopted the provisions of Statement of Financial Accounting Standards No. 109 (the Statement), Accounting for Income Taxes.The Statement requires an asset and liability approach for financial accounting and reporting for income taxes, and the recognition of deferred tax assets and liabilities for the temporary differences between the financial reporting bases and tax bases of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. Fair Value of Financial Instruments The carrying amounts reported in the consolidated balance sheets for cash and cash equivalents, accounts receivable, accounts payable, accrued expenses and notes payable approximate fair value because of the immediate or short-term maturity of these financial instruments. Advertising Costs The Company expenses the costs associated with advertising as incurred.Advertising expenses are included in general and administrative expenses in the consolidated statements of operations for the years ended March 31, 2007 and 2006.Advertising costs for the years ended March 31, 2007 and 2006 were $5,508 and $318,920 respectively. F-13 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Equipment Equipment is stated at cost.Depreciation is computed using the straight-line method over the estimated useful lives of the assets, generally three to five years. When the assets are retired or otherwise disposed of, the costs and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized in income for the period.The cost of maintenance and repairs is charged to expense as incurred; significant renewals and betterments are capitalized.Deduction is made for retirements resulting from renewals or betterments. Accounts Receivable The Company conducts business and extends credit based on an evaluation of the customers’ financial condition, generally without requiring collateral.Exposure to losses on receivables is expected to vary by customer due to the financial condition of each customer.The Company monitors exposure to credit losses and maintains allowances for anticipated losses considered necessary under the circumstances. The allowance for doubtful accounts at March 31, 2007 and 2006 is $-0- and $2,397 respectively. Earnings (Loss) Per Share of Common Stock Historical net income (loss) per common share is computed using the weighted average number of common shares outstanding.Diluted earnings per share (EPS) include additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants.Common stock equivalents were not included in the computation of diluted earnings per share when the Company reported a loss because to do so would be antidilutive for periods presented. F-14 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Earnings (Loss) Per Share of Common Stock (continued) The following is a reconciliation of the computation for basic and diluted EPS as of March 31; 2007 2006 Net income (loss) $ 313,283 $ (4,158,104 ) Weighted average common shares Outstanding (Basic) 82,157,193 62,256,813 Weighted average common stock Equivalents: Warrants 138,177,295 -0- Weighted average common shares Outstanding (Diluted) 220,334,488 62,256,813 Options and warrants outstanding to purchase stock were not included in the computation of diluted EPS for March 31, 2006 because inclusion would have been anti-dilutive.However, options and warrants that would have been available at March 31, 2006 were 50,000 and 4,027,705, respectively. Goodwill and Other Intangible Assets In June 2001, the FASB issued Statement No. 142 “Goodwill and Other Intangible Assets”. This statement addresses financial accounting and reporting for acquired goodwill and other intangible assets and supersedes APB Opinion No. 17, Intangible Assets. It addresses how intangible assets that are acquired individually or with a group of other assets (but not those acquired in a business combination) should be accounted for in financial statements upon their acquisition. This Statement also addresses how goodwill and other intangible assets should be accounted for after they have been initially recognized in the financial statements. The Company recorded $3,437,548 in goodwill in its acquisition of Internet Business Consulting and AppState.Net, LLC.The Company recorded $674,934 in goodwill in its acquisition of Futura, Inc. on February 6, 2006.The goodwill recorded for Internet Business Consulting and AppState.Net, LLC was written-off with the disposal of the operations, and management has determined that there has been no impairment of the Futura, Inc.goodwill as of March 31, 2007. F-15 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Stock-Based Compensation Employee stock awards under the Company's compensation plans are accounted for in accordance with Accounting Principles Board Opinion No. 25 (“APB 25”), “Accounting for Stock Issued to Employees”, and related interpretations. The Company provides the disclosure requirements of Statement of Financial Accounting Standards No. 123, “Accounting for Stock-Based Compensation” (“SFAS 123”), and related interpretations.Stock-based awards to non-employees are accounted for under the provisions of SFAS 123 and has adopted the enhanced disclosure provisions of SFAS No. 148 “Accounting for Stock-Based Compensation- Transition and Disclosure, an amendment of SFAS No. 123”. The Company measures compensation expense for its employee stock-based compensation using the intrinsic-value method.Under the intrinsic-value method of accounting for stock-based compensation, when the exercise price of options granted to employees is less than the estimated fair value of the underlying stock on the date of grant, deferred compensation is recognized and is amortized to compensation expense over the applicable vesting period. In each of the periods presented, the vesting period was the period in which the options were granted. All options were expensed to compensation in the period granted rather than the exercise date. The Company measures compensation expense for its non-employee stock-based compensation under the Financial Accounting Standards Board (FASB) Emerging Issues Task Force (EITF) Issue No. 96-18, “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”.The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received.The fair value is measured at the value of the Company’s common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. F-16 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Derivative Instruments The Company has an outstanding convertible debt instrument that contains an embedded derivative.The Company accounts for this derivative in accordance with FAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, and EITF Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock.”In accordance with the provisions of FAS No. 133 and EITF Issue No. 00-19, the embedded derivative is required to be bifurcated from the debt instrument and recorded as a liability at fair value on the consolidated balance sheet.The Company also has notes payable with conversion features that qualify as derivative instruments.Changes in the fair value of the derivatives are recorded at each reporting period and recorded in net gain (loss) on derivative, a separate component of the other income (expense).As of March 31, 2007 and 2006, the fair value of the derivatives was $164,077 and 216,312, respectively. Recent Accounting Pronouncements On December 16, 2004, the Financial Accounting Standards Board (“FASB”) published Statement of Financial Accounting Standards No. 123 (Revised 2004), “Share-Based Payment” (“SFAS 123R”).SFAS 123R requires that compensation cost related to share-based payment transactions be recognized in the financial statements. Share-based payment transactions within the scope of SFAS 123R include stock options, restricted stock plans, performance-based awards, stock appreciation rights, and employee share purchase plans.The provisions of SFAS 123R, as amended, are effective for small business issuers beginning as of the next fiscal year after December 15, 2005.Accordingly, the Company has implemented the revised standard in the first quarter of fiscal year 2007. In November 2004, the FASB issued Financial Accounting Standards No. 151 (FAS 151), “Inventory Costs – an amendment of ARB No. 43, Chapter 4”.FAS 151 clarifies the accounting for abnormal amounts of idle facility expense, freight, handling costs and spoilage.In addition, FAS 151 requires companies to base the allocation of fixed production overhead to the costs of conversion on the normal capacity of production facilities.FAS 151 is effective for the Company in 2006.FAS 151 did not have a material impact on its results or financial statements. F-17 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Recent Accounting Pronouncements (continued) On December 16, 2004, FASB issued Financial Accounting Standards No. 153, Exchanges of Non-monetary Assets, an amendment of APB Opinion No. 29, Accounting for Non-monetary Transactions ("FAS 153").This statement amends APB Opinion 29 to eliminate the exception for non-monetary exchanges of similar productive assets and replaces it with a general exception for exchanges of non-monetary assets that do not have commercial substance.Under FAS 153, if a non-monetary exchange of similar productive assets meets a commercial-substance criterion and fair value is determinable, the transaction must be accounted for at fair value resulting in recognition of any gain or loss.FAS153 is effective for non-monetary transactions in fiscal periods that begin after June 15, 2005.The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. In March 2005, the FASB issued Statement of Financial Accounting Standards Interpretation Number 47 (“FIN 47”), “Accounting for Conditional Asset Retirement Obligations.”FIN 47 provides clarification regarding the meaning of the term “conditional asset retirement obligation” as used in FAS 143, “Accounting for Asset Retirement Obligations.”FIN 47 is effective for the year ended December 31, 2005.The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. In May 2005, the FASB issued SFAS 154, “Accounting for Changes and Error Corrections—a replacement of APB Opinion No.20 and FASB Statement No.3.”FAS 154 changes the requirements with regard to the accounting for and reporting a change in an accounting principal.The provisions of FAS 154 require, unless impracticable, retrospective application to prior periods presented in financial statements for all voluntary changes in an accounting principle and changes required by the adoption of a new accounting pronouncement in the unusual instance that the new pronouncement does not indicate a specific transition method.FAS 154 also requires that a change in depreciation, amortization or depletion method for long-lived, non-financial assets be accounted for as a change in an accounting estimate, which requires prospective application of the new method.FAS 154 is effective for all changes in an accounting principle made in fiscal years beginning after December15, 2005.The Company adopted FAS 154 beginning January 1, 2006.Because SAS 154 is directly dependent upon future events, the Company cannot determine what effect, if any, the expected adoption of FAS 154 will have on its financial condition, results of operations or cash flows. F-18 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CONTINUED) Recent Accounting Pronouncements (continued) In February 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (FAS) No.155, Accounting for Certain Hybrid Financial Instruments.FAS No.155 replaces FAS No.133 Accounting for Derivative Instruments and Hedging Activities, and FAS No.140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.FAS No.155 resolves issues addressed in Statement 133 Implementation Issue No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.” This statement will be effective for all financial instruments acquired or issued after the beginning of an entity’s fiscal year that begins after September15, 2006. The Company is currently analyzing whether this new standard will have impact on its financial position and results of operations. In September 2006, the FASB issued SFASNo.157 “Fair Value Measurements,” which provides a definition of fair value, establishes a framework for measuring fair value and requires expanded disclosures about fair value measurements. SFASNo.157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. The provisions of SFASNo.157 should be applied prospectively. The Company is currently analyzing whether this new standard will have impact on its financial position and results of operations. In September 2006, the FASB issued SFASNo.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”, which amends SFASNo.87 “Employers’ Accounting for Pensions” (SFASNo.87), SFASNo.88 “Employers’ Accounting for Settlements and Curtailments of Defined Benefit Pension Plans and for Termination Benefits” (SFASNo.88), SFASNo.106 “Employers’ Accounting for Postretirement Benefits Other Than Pensions” (SFASNo.106), and SFASNo.132R “Employers’ Disclosures about Pensions and Other Postretirement Benefits (revised 2003)” (SFASNo.132R). This Statement requires companies to recognize an asset or liability for the overfunded or underfunded status of their benefit plans in their financial statements. SFASNo.158 also requires the measurement date for plan assets and liabilities to coincide with the sponsor’s year end. The standard provides two transition alternatives related to the change in measurement date provisions. The recognition of an asset and liability related to the funded status provision is effective for fiscal year ending after December15, 2006 and the change in measurement date provisions is effective for fiscal years ending after December15, 2008. The implementation of this standard did not have a material impact on its financial position, results of operations or cash flows. F-19 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 3- EQUIPMENT Equipment as of March 31, 2007 and 2006 was as follows: Estimated Useful Lives (Years) 2007 2006 Equipment 3-5 $ 39,888 $ 117,263 Less accumulated depreciation (19,147 ) (25,944 ) Equipment, net $ 20,741 $ 91,319 Depreciation expense was $42,360 and $21,624 for the years ended March 31, 2007 and 2006, respectively. NOTE 4- INSTALLMENT DEBT Installment debt consists of approximately 11 notes for various pieces of equipment. The Company has not reflected the asset value on the books because the assets are considered to have no value remaining. These assets are however collateral for the debt. The Company has reflected these balances in the consolidated balance sheets as installment debt and in accounts payable. The portion in accounts payable represents the amounts overdue, and the portion in installment debt represents the amounts still due under the agreements. The installment debt liability at March 31, 2007 and 2006 is $0 and $1,116 respectively. NOTE 5- ACQUISITION CONTRACTS AND NOTES PAYABLE Acquisition Contracts In accordance with the purchase agreement between the Company and Internet Business Consulting and AppState.net, LLC, the Company entered into two separate note agreements. F-20 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 5- ACQUISITION CONTRACTS AND NOTES PAYABLE (Continued) Acquisition Contracts (Continued) The Company agrees to make 12 monthly payments of $8,334 with the first payment due with the signing of the agreement. The Company has completed these payments as of March 31, 2006. The Company also entered into an agreement to make 24 payments of $20,000 all due no later than the 1st day of the month following completion of IBC’s and AppState’s audits (April 2005) and then on the 1st day of each subsequent month thereafter until paid in full.The Company was in default on January 1, 2007.See Note 11:Contract Settlement. In association with the acquisition of Futura, Inc., the Company agreed to make 3 installment payments in $25,000 increments on June 1, 2006, September 1, 2006 and December 1, 2006.The acquisition contract has been paid in full. Notes Payable The Company borrowed a total of$1,077,955 from 22 different individuals during 1999 through the present, at interest rates ranging from 7-12%, with no collateral and payment terms of 2 or 3 years. As of March 31, 2007 and 2006, all amounts unpaid are overdue. As of March 31, 2007 and 2006, the notes payable balance is $186,489 and $767,311, and the accrued interest on those notes as of March 31, 2007 and 2006 is $92,599 and $581,273 respectively. These amounts are reflected as current liabilities in the consolidated balance sheet at March 31, 2007 and 2006. F-21 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 5- ACQUISITION CONTRACTS AND NOTES PAYABLE (CONTINUED) Notes Payable (Continued) The following transactions occurred for the year ended March 31, 2007: During the year ended March 31, 2007, $240,451 in principal and $265,772 in accrued interest was written-off due to state jurisdiction time bar. A settlement was reached whereby a note for $305,000 with accrued interest of $197,387 was replaced with a litigation settlement of $450,000. A settlement was reached whereby a note for $124,994 with accrued interest of $138,409 was replaced with a contingent settlement for $110,000, which has been classified as an accrued liability. In November 2006 a note was issued to Nyhl Henson for $80,623 for compensation.The note carries no interest and was due November 30, 2007 and is convertible at current market price.The note has not been repaid or converted. In May 2006 the Company borrowed $5,000 on a one-year note due May 22, 2007.This note carries no interest. In December 2006 the Company borrowed $4,000 on a one-year note due December 22, 2007.This note carries no interest. NOTE 6- CONVERTIBLE DEBENTURES The Company sold units of securities for $984,428 to approximately 100 individuals during 1998 and 1999. Each unit consisted of one share of common stock and one debenture with interest at 12%, no collateral, and an original due date of December 2001. The debentures are convertible at any time at $7.50 per share. In late 1999 to early 2000, the Company converted $373,128 of debentures into common stock. In mid-2002, the Company offered conversions at $.40 per share and 32 individuals with a face amount of $274,550 plus accrued interest of $101,254 accepted this conversion to 939,511 shares of common stock.During the year ended March 31, 2007, $329,250 face value and $427,314 in accrued interest was written-off and charged to other income and $7,500 was reclassified as an accrued expense due to the settlement arrangements made with the holder. F-22 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 6- CONVERTIBLE DEBENTURES CONTINUED The Company sold units of securities for $215,000 to 14 individuals/entities in December 2004. The debentures accrue interest at 10% per annum and are due December 31, 2005. The conversion price is $.10 per common share.In January 2006, the debentures were converted to 2,365,00 shares of common stock.A beneficial interest expense of $249,150 was realized on the conversion. The Company sold a security for $25,000 to one entity in January 2005. This debenture, which was for services rendered, also accrues interest at 10% per annum and is due January 31, 2006. The conversion price is $.10 per common share. No conversion or repayment of the debenture has occurred as of March 31, 2007. The Company sold a security for $5,000 to one entity in January 2006.This debenture, which was for services rendered, accrues interest at 9% per annum and is due January 1, 2007.The conversion price is $.05 per common share.This debenture has been converted to 100,000 shares of common stock.A beneficial interest expense of$16,000 was realized on the conversion. The Company sold a security for $20,000 to one entity in March 2006.This debenture, which was for services rendered, accrues interest at 9% per annum and is due April 1, 2007.The conversion price is $.05 per common share.This debenture was converted to 400,000 shares of common stock.A beneficial interest expense of $40,000 was realized on the conversion. The Company sold a security for $257,500 to one entity in March 2006.This debenture, which was for services rendered, accrues interest at 9% per annum and is due May 15, 2007.In the event the Company receives funding in the amount of at least Six Hundred Thousand Dollars ($600,000), Forty Five Thousand Dollars ($45,000) immediately becomes due and payable to the holder.The conversion price is $.05 per common share. F-23 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 6- CONVERTIBLE DEBENTURES CONTINUED On March 27, 2006, the Company entered into a securities purchase agreement with Cornell Capital Partners L.P. providing for the sale by the Company to Cornell of our 12% secured convertible debentures in the aggregate principal amount of $600,000 of which $200,000 was advanced immediately. The second installment of $200,000 was advanced on April 18, 2006. The last installment of $200,000 was advanced August 14, 2006, two (2) business days after the registration statement was declared effective. The Convertible Debentures mature on the third anniversary of the date of issuance and the Company is not required to make any payments until the maturity date. Holders of the Debentures may convert at any time amounts outstanding under the debentures into shares of our common stock at a conversion price per share equal to the lower of (i) $0.20 or (ii) ninety percent (90%) of the lowest closing Bid Price of the Common Stock during the thirty (30) trading days immediately preceding the conversion date as quoted by Bloomberg, LP. Cornell has agreed not to short any of the shares of Common Stock. The Company has the right to redeem a portion or all amounts outstanding under the debenture prior to the maturity date at a 20% redemption premium provided that the closing bid price of our common stock is less than $0.20. During the year ended March 31, 2007, the debenture holder converted $150,000 of principal for 13,038,639 shares of common stock.Beneficial interest of $25,072 was recognized on the conversions. The Company sold a security for $12,500 to one entity in September 2006.This debenture carries no interest and has a conversion rate of 50% discount to market of the ten-day average closing bid price. This has been recorded as a derivative liability. The Company sold a security for $12,500 to one entity in October 2006.This debenture carries no interest and has a conversion rate of 50% discount to market of the ten-day average closing bid price. This has been recorded as a derivative liability. On February 22, 2007, Cornell exercised 3,500,000 warrants at a price of $.0085 for $29,750.Beneficial interest of $12,250 was recognized. Derivative Liability A holder of the Convertible Debenture may not convert or receive shares as payment of interest to the extent such conversion or receipt of such interest payment would result in the holder, together with any affiliate of the holder, beneficially owning in excess of 4.99% of the then issued and outstanding shares of Common Stock, including shares issuable upon conversion of, and payment of interest. F-24 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 6- CONVERTIBLE DEBENTURES CONTINUED Derivative Liability (Continued) In January 2007 the Company borrowed $6,756 from Nyhl Henson, President, on a one-year note due January 19, 2008.This note carries no interest and is convertible at the previous 10-day closing price. In January 2007 the Company borrowed $3,243 from Charles Roodenburg, CFO, on a one-year note due January 19, 2008.This note carries no interest and is convertible at the previous 10-day closing price. In February 2007 the Company borrowed $45,000 from Nyhl Henson, President, on a note due on demand.The note carries no interest and is convertible at the previous 10-day closing price. In accordance with SFAS 133, “Accounting for Derivative Instruments and Hedging Activities” and EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company's Own Stock”, the conversion feature associated with the $600,000 convertible debenture represents an embedded derivative. The Company has recognized the embedded derivative in the amount of $9,451 as a liability in the accompanying consolidated balance sheet and has measured it at its estimated fair value. The estimated fair value of the embedded derivative has been calculated based on a Black-Scholes pricing model using the following assumptions: Fair market value of stock $0.20 Exercise price $0.18 Dividend yield 0.00% Risk free interest rate 4.00% Expected volatility 192.95% Expected life 5.0 Years F-25 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 6- CONVERTIBLE DEBENTURES CONTINUED Derivative Liability (Continued) The Company also issued to Cornell five-year warrants to purchase 2,000,000 and 1,500,000 shares of Common Stock at prices of $0.30, and $0.40, respectively. If at the time of exercise of the Warrants, the shares of Common Stock underlying the Warrant are not subject to an effective registration statement under the Securities Act of 1933, as amended (the "Act") or if an event of default under the Convertible Debentures has occurred, which is not cured in any applicable cure period, the holder of the Warrant, in lieu of making payment of the Exercise Price in cash, may elect a cashless exercise in accordance with the formula set forth in the Warrant.If, subject to the exceptions set forth in the warrants, during the time that the Warrants are outstanding, the Company issues or sells, or is deemed to have issued or sold, any shares of Common Stock for a consideration per share less than a price equal to the then exercise price, then the exercise price will be reduced to an amount equal to such consideration per share. Upon each such adjustment, the number of shares of Common Stock issuable upon exercise of the Warrants will be adjusted to the number of shares determined by multiplying the exercise price in effect immediately prior to such adjustment by the number of shares issuable upon exercise of the warrants immediately prior to such adjustment and dividing the product by the exercise price resulting from such adjustment. Similar adjustments will be made upon any issuance or sale by us of options to purchase Common Stock or convertible securities. As of March 31, 2006, the fixed freestanding warrants issued in connection with the $600,000 convertible debenture has been valued at $674,417 based on a Black-Scholes pricing model using the following assumptions: Fair market value of stock $0.20 Exercise price $0.30 and $0.40 Dividend yield 0.00% Risk free interest rate 4.00% Expected volatility 192.95% Expected life 5.0 Years On August 8, 2006 the Company issued stock at a market price of $.04.This increased the number of warrants from 3,500,000 to 30,000,000 at $.04 exercise price. F-26 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 6- CONVERTIBLE DEBENTURES CONTINUED Derivative Liability (Continued) The allocation of the proceeds of the convertible debenture to the warrants and the recognition of the embedded derivative resulted in discounts to the convertible debenture of $154,255 and $45,745, respectively. The discount on debt of $200,000 is being amortized to interest through March 31, 2009 using the effective interest method. In connection with the Purchase Agreement, the Company also entered into a registration rights agreement with Cornell providing for the registration of the shares of common stock issuable upon conversion of the debentures and exercise of the warrants. The Company is obligated to use its best efforts to cause the registration statement to be declared effective no later than July 25, 2006 and to insure that the registration statement remains in effect until all of the shares of common stock issuable upon conversion of the debentures and exercise of the warrants have been sold. In the event of a default of the Company’s obligations under the registration rights agreement, including its agreement to file the registration statement no later than May 11, 2006, or if the registration statement is not declared effective by July 25, 2006, the Company is required to pay to Cornell, as liquidated damages, for each month that the registration statement has not been filed or declared effective, as the case may be, either a cash amount or shares of its common stock equal to 2% of the liquidated value of the Debentures. On August 14, 2006, the registration statement for 22,500,000 shares of common stock for Cornell Capital Partners L.P. was declared effective.The Company was liable for liquidated damages up to 2% per month for failure to have an effective registration statement by July 25, 2006.Cornell Capital Partners has verbally agreed to waive said damages. In January 2007 the Company borrowed $6,756 from Nyhl Henson, President, on a one-year note due January 19, 2008.This note carries no interest and is convertible at the previous 10-day closing price. In January 2007 the Company borrowed $3,243 from Charles Roodenburg, CFO, on a one-year note due January 19, 2008.This note carries no interest and is convertible at the previous 10-day closing price. In February 2007 the Company borrowed $45,000 from Nyhl Henson, President, on a note due on demand.The note carries no interest and is convertible at the previous 10-day closing price. F-27 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 6- CONVERTIBLE DEBENTURES CONTINUED Derivative Liability (Continued) The Company’s obligations under the purchase agreement are secured by substantially all of its assets and the assets of its subsidiaries. As further security for its obligations thereunder, Nyhl Henson, Chief Executive Officer, and Charles Roodenburg, Chief Operating Officer, have granted a security interest in an aggregate of 925,000 shares of their common stock and 3,300,000 shares of their Series A Preferred Stock. The Company also granted a security interest in 15,000,000 shares of its stock, issued from treasury. On July 14, 2006, the Company entered into an agreement with Cornell Capital Partners to cancel the security interest in the 15,000,000 shares. These shares were subsequently returned and cancelled. NOTE 7- OBLIGATION UNDER CAPITAL LEASE The Company has no capital lease obligations at March 31, 2007.See Note 11: Contract Settlement. NOTE 8- STOCKHOLDERS’ DEFICIT Preferred Stock The Company has 5,000,000 shares of preferred stock authorized, 4,000,000 Class A and 1,000,000 Class B; and 5,000,000 and 4,000,000 shares of preferred stock issued and outstanding as of March 31, 2007 and 2006, respectively. For the year ended March 31, 2006, 4,000,000 shares of preferred Class A stock valued at $200,000 were issued as compensation. For the year ended March 31, 2007, 1,000,000 shares of preferred Class B stock valued at $1,000 were issued as compensation. F-28 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 8- STOCKHOLDERS’ DEFICIT (CONTINUED) Common Stock On October 4, 2006, IVI Communications held its annual shareholder meeting.The Company increased its authorized shares of common stock from 100,000,000 to 400,000,000 common shares. As of March 31, 2007 and 2006, the Company has 400,000,000 and 100,000,000 shares of common stock authorized, 110,788,677 and 77,985,587 issued and outstanding, respectively.There are 2,574,312 shares of stock receivable, see Note 11:Contract Settlement. The following details the stock transactions for the year ended March 31, 2006 In the quarter ended June 30, 2005, 2,574,312 shares were issued to James Hollis to complete the acquisition of Internet Business Consulting and AppState.net. In the quarter ended September 30, 2005, 1,750,000 shares were issued to exercise options valued at $.075; 350,000 shares were issued for consulting services valued at $103,250 and 6,439,368 shares were cancelled.The Company had issued 6,130,827 shares of common stock to be held in escrow under a subscription agreement with a London Investment Fund. In the event the Fund failed in its efforts to receive trading status, the subscription agreement would be null and void and the shares held in escrow, as well as the 380,541 shares issued for consulting, would be cancelled. In the quarter ended December 31, 2005, 1,500,000 shares were issued to exercise options valued from $.075 to $.25; 3,281,014 shares valued at $1,424,201 were issued for consulting services; and 13,734,669 shares were returned and cancelled as part of the agreement when the Company sold it’s interest in Broadspot World Wide Wireless, Inc. In the quarter ended March 31, 2006, 1,250,000 shares were issued to exercise options valued from $.25 to $.35; 2,813,300 shares valued at $550,000 were issued for the acquisition of Futura, Inc.; 195,646 shares valued at $40,500 were issued for consulting; 40,667 shares valued at $7,201 were issued for services; 2,365,000 shares were issued for the December 2004 debenture conversions valued at $236,500; and 100,000 shares were issued for the conversion of a $5,000 debenture issued in January 2006 with a conversion price of $.05; and 400,000 shares were issued for the conversion of a $20,000 debenture issued in March 2006 with a conversion price of $.05. F-29 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 8- STOCKHOLDERS’ DEFICIT (CONTINUED) Common Stock (Continued) 15,000,000 shares were issued as collateral on the Cornell Capital Partners convertible debenture.These shares are issued, but not outstanding. The following details the stock transactions for the year ended March 31, 2007 15,000,000 shares issued as collateral on the Cornell Capital Partners convertible debenture were returned to the C/ompany. In the quarter ended September 30, 2006, 14,764,413 shares were issued for prepaid consulting services valued at $780,000; and 495,430 shares were issued for Cornell debenture conversions (see Note 6 Convertible Debentures). In the quarter ended December 31, 2006, 280,000 shares were issued for debt settlement valued at $28,000; 200,000 shares were issued for consulting services valued at $11,000; 1,000,000 shares were issued for prepaid consulting services valued at $50,000; 309,917 shares were issued for public relations services valued at $7,500; and 3,314,814 shares were issued for Cornell debenture conversions (see Note 6 Convertible Debentures). In the quarter ended March 31, 2007, 3,500,000 shares were issued for prepaid consulting services valued at $157,500; 8,710,121 shares were issued to convert a note in the amount of $122,812; 2,500,000 shares were issued in exchange for the $25,000 final payment for the completion of the Futura, Inc. purchase; 3,500,000 shares were issued for the exercise of warrants by Cornell for $42,000; and 9,228,395 shares were issued for Cornell debenture conversions (see Note 6 Convertible Debentures). Stock Options and Warrants The Company in 1995 adopted three stock option plans allowing the issuance of both qualified and nonqualified options for up to 1,200,000 shares to directors, employees and consultants of the Company. The plans and warrants issuance are administered by the Board of Directors, who have substantial discretion with regards to persons, amounts, time, price, exercise terms, and restrictions, if any. Under the Black-Scholes option-pricing model, the total value of the stock options granted in 2003 is charged to operations as these options are fully vested. SFAS No. 123, “Accounting for Stock-Based Compensation”, encourages adoption of a fair-value-based method for valuing the cost of stock-based compensation. However, it allows companies to continue to use the intrinsic-value method for options granted to employees and disclose pro forma net loss. All of these options are vested as of March 31, 2007 and 2006. F-30 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 8- STOCKHOLDERS’ DEFICIT (CONTINUED) Stock Options and Warrants (continued) The following tables summarize the activity of the Company's stock option plan: Year Ended March 31, 2007 Number of Weighted-average Options Exercise Price Outstanding - beginning of period 50,000 $ 0.50 Granted 0 Forfeited 50,000 $ 0.50 Outstanding - end of period 0 For disclosure purposes, the fair value of each stock option granted is estimated on the date of grant using the Black-Scholes option-pricing model, which approximates fair value. Year Ended March 31, 2006 Number of Weighted-average Options Exercise Price Outstanding - beginning of period 264,000 $ 0.63 Granted 0 Forfeited 214,000 $ 0.54 Outstanding - end of period 50,000 $ 0.50 Exercisable - end of period 50,000 $ 0.50 If compensation expense for the Company's stock-based compensation plans had been determined consistent with SFAS123, the Company's net income and net income per share including pro forma results would have been the amounts indicated below: F-31 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 8- STOCKHOLDERS’ DEFICIT (CONTINUED) Stock Options and Warrants (continued) Year Ended March31, 2007 2006 Net income (loss): As reported $ 313,283 $ (4,158,104 ) Total stock-based employee compensation expense determined under fair value based method for all awards, net of related tax effects (0 ) (0 ) Pro forma $ 313,283 $ (4,158,104) Net loss per share: As reported: Basic $ 0.00 $ (0.07 ) Pro forma: Basic $ 0.00 $ (0.07 ) The Company has 138,177,295 and 527,705 stock warrants outstanding and vested as of March 31, 2007 and 2006.In 2007 the 3,500,000 warrants issued in 2006 were adjusted to 141,176,470.3,500,000 warrants were exercised and 26,880 warrants expired in 2007. The Company has the following warrants exercisable for the purchase of its common stock: Year Ended Exercise March 31, Price Expiration Date 2007 2006 $0.50 February, 2007 -0- 26,880 $5.00 June, 2010 250,000 250,000 $2.50 June, 2010 80,000 80,000 $5.00 July, 2010 50,000 50,000 $2.50 July, 2010 2,500 2,500 $2.50 August, 2010 18,325 18,325 $2.00 August, 2010 100,000 100,000 $0.30 March, 2011 -0- 2,000,000 $0.40 March, 2011 -0- 1,500,000 $0.0085 March, 2011 137,676,470 -0- 138,177,295 4,027,705 Weighted average exercise price $0.022 $.785 F-32 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 9- GOING CONCERN As shown in the accompanying consolidated financial statements the Company has sustained net operating losses for the years ended March 31, 2007 and 2006, has sustained large accumulated deficits, and currently does not have the revenues to sustain its operations. In addition, the Company sold off its operations in Colorado, Oregon and California, and has defaulted on the acquisition of Internet Business Consulting/AppState.net, LLC.This raises substantial doubt about the Company’s ability to continue as a going concern. Management is in the process of restructuring the Company and is continuing to search for more profitable internet and communications related service companies to acquire. The Company’s future success is dependent upon its ability to achieve profitable operations and generate cash from operating activities, and upon additional financing. There is no guarantee that the Company will be able to raise enough capital or generate revenues to sustain its operations. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 10- ACQUISITIONS On January 31, 2005, the Company completed the purchase of Internet Business Consulting, Inc. and AppState.Net, LLC from James R. Hollis by acquiring 100% of the stock of IBC and AppState. The Company acquired 100% of the stock in IBC and the corporation of AppState in exchange for restricted shares of the Company’s common stock valued at $1 per share on a dollar-for-dollar exchange equal to one times the annual revenue of IBC plus one times the annualized revenue of AppState estimated at 2,674,312 shares. Such shares will be restricted stock with 100,000 shares paid within 10 days of the agreement (which were issued in the quarter ended March 31, 2005 and the balance issued no later than 10 days after completion of the audits of IBC and AppState (which occurred in April 2005). The Company agrees that should the market value of its stock not be $1 per share by January 1, 2007, this will result in an adjustment of the number of shares issued in conjunction with the purchase price ("make-good" clause). The Company also agreed to make 12 monthly payments of $28,334 with the first payment due with the signing of this agreement, followed by 12 payments of $20,000 all due no later than the 1st day of the month following completion of IBC’s and AppState’s audits and then on the 1st day of each subsequent month thereafter until paid in full. IBC and AppState may, at their option up and until all payments have been made, have any or all of this paid as part of an employment contract with Hollis as compensation. F-33 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 10- ACQUISITIONS (Continued) The Company also agreed to authorize Internet Business Consulting, Inc. and AppState.Net, LLC to enter into a `sell leaseback' financial transaction ("Lease") so that certain assets may, at the Company’s option, be put on the Lease to enable IBC and AppState to be paid for the assets. The Company agreed to select certain assets to be put on the Lease no later than April 15, 2005. Any assets not on the Lease shall remain the property of IBC and AppState. IBC and AppState have the option to store the assets at the offices of IBC and AppState until all consideration due to IBC and AppState has been paid in full. IBC and AppState agreed to the following terms of the Lease and the full terms and conditions of the Lease: 1. 24-month term with 24 equal payments. 2. $1.00 Purchase Option at the end of the Lease. 3. Acceptance Date of January 1 and a Commencement Date of May 1, 2005 (120day `no pay'period). 4. 10% Interest Rate (rate factor of .04577). 5. Up to $100,000. The allocation of the total purchase price paid shall be determined solely by IBC and AppState, and adhere to generally acceptable accounting principals, and notice given to the Company by December 31, 2005. In February 2007, the Company was notified it was in default of the contract, effective December 31, 2006.See Note 11:Contract Settlement. On February 6, 2006 the Company acquired Futura, Inc., an ISP in the Little Rock, Arkansas area.The purchase price was $550,000 in Company stock (2,813,300 shares determined at the close), and $150,000 cash, $75,000 paid at close and three $25,000 payments June 1, September 1, and December 1, 2006.The Company acquired all the assets and liabilities of Futura, Inc. NOTE 11- CONTRACT SETTLEMENT We have been unable to come to mutually acceptable terms to cure the default by the Company on the terms of the Purchase Agreement (“Agreement”) dated January 1, 2005 by and between IVI Communications, Inc. (“Buyer”), Internet Business Consulting, Inc. (“IBC”) and AppState.Net, LLC (“AppState”), jointly referred to as (“Sellers”).Sellers have exercised the remedies for default as provided in the Agreement and confirmed that the Remedies, which were that foreclosure and repossession occurred December 31, 2006, are in effect. Pursuant to those remedies, ownership of Sellers reverts to James Hollis, effective December 31, 2006. F-34 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 11- CONTRACT SETTLEMENT (CONTINUED) Per the terms of the Agreement, Sellers will return 2,574,312 shares of IVI common stock.This has been recorded as Stock Receivable. The stock was returned and cancelled on July 6, 2007. In addition there has been no formal settlement agreement signed by all parties. The loss on the settlement of the contract was $553,643. NOTE 12- PROVISION FOR INCOME TAXES Deferred income taxes will be determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities.Deferred income taxes will be measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s consolidated tax return.Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. At March 31, 2007 and 2006, deferred tax assets approximated the following: 2007 2006 Deferred tax assets $ 8,264,000 $ 8,380,000 Less:valuation allowance (8,264,000 ) (8,380,000 ) Net deferred tax assets $ -0- $ -0- At March 31, 2007 and 2006, the Company had accumulated deficits approximating $25,330,000 and $25,644,000 respectively, available to offset future taxable income through 2026. The Company established valuation allowances equal to the full amount of the deferred tax assets due to the uncertainty of the utilization of the operating losses in future periods. F-35 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 13- LITIGATION / ARBITRATION / OTHER INCOME The Company is currently negotiating settlements with vendors and debt holders for amounts currently outstanding. As of March 31, 2007, the Company has recognized the full liability for all amounts that are due. On December 1, 2004, a judgment was entered against Internet Ventures, Inc., the predecessor Company, in favor of Catherine and Joe Santistevan in the amount of $1,367,500.On September 30, 2006 a confidential Settlement Agreement and Release was entered by and among Joe and Catherine Santistevan (“Santistevans”) and IVI Communications, Inc., successor in interest defendant Internet Ventures, Inc., to set aside the default judgment entered against Internet Ventures, Inc. in the amount of $1,367,500 plus accrued interest.Under the terms of the agreement IVI Communications will pay the Santistevans a total four hundred and fifty thousand dollars ($450,000), to settle a claim of $1,367,500.If IVI Communications, Inc. defaults on the agreement a judgment would be entered by stipulation in the amount of 1,367,500.The balance on this settlement at March 31, 2007 and 2006 was $448,675 and $934,782.The Company realized income for the year ended March 31, 2007 in the amount of $986,523. The Company has six default judgments against it for a total amount of $146,504.The amounts are recorded in other liabilities and contingencies. On September 14, 2006, the Company was notified of a Demand for Arbitration to obtain judgment on a settlement default of $28,000. The default of $28,000 was settled for 280,000 shares of common stock. The Company realized income in the amount of $16,800 for the year ended March 31, 2007. On October 7, 2005, a Complaint for Damages was filed in Superior Court of the State of California, County of San Joaquin, Case No. CV027700, by Annette S. Paoletti as Successor Trustee of the Clare P. Evelyn B. McEnerney Family Trust.No dollar amount was stated, but a note payable and accrued interest in the amount of $263,403 was recorded in notes payable and interest on notes payable.On March 31, 2007 a confidential Settlement Agreement was reached between Paoletti and The Company.Under the terms of the agreement IVI Communications will pay the Paolettis a total of $110,000.The Company realized income in the amount of $153,403 for the year ended March 31, 2007. The Company had various other settlements and other income aggregating to $32,419 for the year ended March 31, 2007. NOTE 14- FORGIVENESS OF DEBT On March 31, 2007, on advice of legal counsel, which rendered an opinion citing California Statutes of Limitations on time barred debt, the Company realized income in the amount of $1,504,450 for the forgiveness of such debt for notes, debentures and vendor payables. F-36 IVI COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2 NOTE 15- SUBSEQUENT EVENTS In April 17, 2007, Cornell Capital Partners converted $40,000 of principal for 7,407,408 shares of common stock; the conversion price was $.0054, 90% of the lowest closing bid price of $.006 during the prior 30 days. On May 3, 2007, 3,814,510 shares valued at $19,454 were issued for accrued compensation. On June 6, 2007, 5,807,848 shares valued at $42,405 were issued to resolve a subscription rescission offer. F-37 Item 8Changes in and Disagreements With Accountants on Accounting and financial Disclosure None Item 8AInternal Control over Financial Reporting Evaluation of disclosure controls and procedures. The Company maintains controls and procedures designed to ensure that information required to be disclosed in this report is recorded, processed, accumulated and communicated to the management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding the required disclosure. As of March 31, 2007, the management, with the participation of the chief executive officer and chief financial officer, carried out an evaluation of the effectiveness of the design and operation of these disclosure controls and procedures. The chief executive officer and chief financial officer concluded that these disclosure controls and procedures are effective as of March 31, 2007. Changes in internal controls. The Company has made no changes in its internal controls or in other factors that could significantly affect these controls, nor did it take any corrective action, as the evaluation revealed no significant deficiencies or material weaknesses, in the period ended March 31, 2007. Item 8BOther Information None PART 3 Item 9Directors, Executive Officers, Promoters and Control Persons Directors and Executive Officers Name Age Position Nyhl Henson* 59 Chief Executive Officer, President, Chairman and Director Charles Roodenburg* 54 Chief Financial Officer, Chief Operating Officer and Director *In a subsequent event, effective April 24, 2007 Charles Roodenburg has been named as President and Chairman of the Board of Directors of IVI Communications, Inc. Nyhl Henson has resigned his position as President and Chairman of the Board of Directors of IVI Communications, Inc. Terms of Directors The Director’s terms expire at the next annual shareholder’s meeting following their election.Mr. Henson and Mr. Roodenburg have served as directors of IVI Communications, Inc. since the Turer acquisition in May 2002, and prior to that, Mr. Henson was a director of Internet Ventures, Inc. 23 Business Experience of the Directors and Executive Officers Nyhl Henson, President, Chief Executive Officer and Chairman of the Board of Directors Nyhl Henson is Chairman and CEO of IVI Communications, Inc.Mr. Henson served as Chairman and CEO ofInternet Ventures, Inc. from June 2000 until the reverse merge in Turer Corporation in April 2002. Under Mr. Henson’s leadership, IVI Communications is developing a nationally branded broadband network, Lickity-SplitSM, currently being tested in the company’s Boone, North Carolina ISP, Appstate.Net.IVI Communications recently acquired IBC Wireless, a leading broadband network system designer and equipment reseller since 1997.By these strategic acquisitions Mr. Henson has positioned IVI Communications to implement the Company’s plan to deliver broadband Internet access to underserved markets across the country. Mr. Henson is most noted for his role in the development of Nickelodeon, MTV Networks, Inc., and CMT (Country Music Television).He is considered to be a pioneer in pay-per-view television spearheading such live events as the boxing matches of Leonard vs. Hearns and Holmes vs. Cooney, “Rolling Stones” and “The Who” rock concerts, and the musical “Sophisticated Ladies,” live from Broadway.Previously, Mr. Henson served on the task force for Warner Cable’s precursor to the Internet, Qube, the nation’s first 30 channel two-way interactive cable system. Mr. Henson helped to create Music Village Group, a Nashville-based entertainment Company, and Music Village USA, a 40-acre theme park.Mr. Henson was named Chairman and CEO of Country Music Television when Music Village acquired the fledgling network.Mr. Henson has served as CEO of Craftsman and Scribes Creative Workshop, an award-winning New York City-based children’s television production company.He also has been involved in the development of several land-based entertainment complexes including projects in Branson, Missouri and Nashville, Tennessee. While completing a graduate level curriculum in broadband communications at Southern Illinois University Mr. Henson obtained cable franchises and produced original programming for two local markets.He was subsequently recruited by TelePromTer, then the nation’s largest cable operator, to create a 24 hour cable programming format for their Reno, Nevada system.While there, he developed TeleAuction, considered to be the nation’s first home shopping program, later airing in Los Angeles and in seventeen other markets. Charlie Roodenburg, Chief Financial Offier, Chief Operating Officer and Member of the Board of Directors Charlie Roodenburg has more than 25 years of business management experience in fields as diverse as distribution, automotive parts marketing and the Internet communications industry.Mr. Roodenburg has a B.S. in Finance from the University of Southern California and an M.B.A. from Pepperdine University.From 1982-92 he held various corporate management positions in the Japanese import automotive industry, working for such giants as Mitsubishi, Toyota and Mazda. During an eight-year period with Mazda (1984-1992) Mr. Roodenburg was accessory development manager, overseeing inventory control, purchasing, marketing management and international business.His entrepreneurial skills were honed by a six-year consulting stint which included such projects as the design and production of direct mail marketing programs, sales incentive programs and the development of an intranet based collateral material ordering software package.In 1997, Mr. Roodenburg, who perceived that the Internet industry offered significant long term opportunity, accepted a management position with Northcoast Internet, an Internet Ventures subsidiary located in Eureka, California.He was responsible for the launch of PeRKInet, a telco return cable broadband service in 1998 and launched a DSL broadband offering in 1999.Subsequent to his promotion to California Regional Manager, he was responsible for the operation of five brands throughout the state and completed the assimilation of a sixth brand, TomatoWeb, located in Sacramento, California. Mr. Roodenburg’s division has achieved and maintained EBITDA earnings in excess of 20% until it was sold in December 2002.In October 2002, Mr. Roodenburg was elevated to Executive Vice President and moved to corporate headquarters to assume responsibility for corporate administration and all IVI ISP operations.In May 2003 Mr. Roodenburg was named Chief Financial Officer. 24 Significant Employees Name Age Position Robin Tjon 62 Vice President and Controller Robin Tjon, Vice President and Controller, has been with the Company since 1997 and has 40 years of experience in both public and private companies in a variety of industries. She was instrumental in setting accounting policies and procedures and was a key member of the team that implemented the standardized billing system for the Company.Ms. Tjon assumed total responsibility for IVIC accounting and was named VP & Controller in May 2002. Family Relationships There are no family relationships among directors or executive officers. Involvement in Certain Legal Proceedings The Company is not aware of any material legal proceedings that have occurred within the past five years concerning any director, director nominee, promoter or control person which involved a criminal conviction, a pending criminal proceeding, a pending or concluded administrative or civil proceeding limiting one’s participation in the securities or banking industries, or a finding of securities or commodities law violations.Moreover, no bankruptcy petition has been filed by or against any business of which a director, director nominee, promoter or control person was a general partner or executive officer either at the time of such bankruptcy or within two years prior to that time. Item 10Executive Compensation The following table sets forth the compensation paid by the Company to its Chief Executive Officer and Directors for services in all capacities to the Company. SUMMARY COMPENSATION TABLE (a) (b) ( c) (d) (e) (j) Name and Stock principal Salary Bonus Awards Total position Year ($) ($) ($) ($) Nyhl Henson-CEO/Chairman 3/31/2007 (1) 240,000 None None 240,000 3/31/2006 (2) 240,000 None 120,000 360,000 Charles Roodenburg-CFO/Director 3/31/2007 (3) 84,000 None 1,000 85,000 3/31/2006 (4) 84,000 None 45,000 129,000 (1) In fiscal 2007 Nyhl Henson received $50,070 cash salary and $189,930 accrued salary. (2) In fiscal 2006 Nyhl Henson received $207,356 cash salary, $32,644 accrued salary and 2,400,000 shares of the company's preferred series A stock valued at $120,000. (3) In fiscal 2007 Charles Roodenburg received $46,552 cash salary, $37,448 accrued salary and 1,000,000 shares of the Company's preferred series B stock valued at $1,000. (4) In fiscal 2006 Charles Roodenburg received $82,221 cash salary, $1,779 accrued salary and 900,000 shares of the Company's preferred series A stock valued at $45,000. 25 Item 11Security Ownership of Certain Beneficial Owners and Management The following table sets forth as of March 31, 2007 information regarding the beneficial ownership of Common Stock (i) by each stockholder who is known by the Company to own beneficially in excess of 5% of the outstanding Common Stock; (ii) by each director; (iii) by each executive officer; and (iv) by all executive officers and directors as a group.Except as otherwise indicated, all persons listed below have (i) sole voting power and investment power with respect to their shares of Common Stock, except to the extent that authority is shared by spouses under applicable law, and (ii) record and beneficial ownership with respect to their shares of Common Stock. Title of Name and Address of Amount and Nature of Percent of Class Beneficial Owner Beneficial Ownership Class (1) Common Stock IVI Shareholder Trust 25,770,514 23.26% 555 H St., Suite H Eureka, CA 95501 Nyhl Henson, Trustee Common Stock Big Apple Consulting USA, Inc. 14,764,413 13.33% 280 Wekiva Springs Rd., Suite 201 Longwood, FL32779 Common Stock* Nyhl Henson, CEO/Director (2) 710,000 0.64% 555 H St., Suite H Eureka, CA 95501 Common Stock* Charles Roodenburg, CFO/Director(3) 300,000 0.27% 555 H St., Suite H Eureka, CA 95501 Common Stock Directors & Officers As A Group (4) 26,780,514 24.17% * less than 1% (1) This table is based on 110,788,677 shares of Common Stock issued and outstanding on March 31, 2007. (2) Does not include 2,400,000 shares of preferred series A stock held by Mr. Henson. (3) Does not include 900,000 shares of preferred series A stock and 1,000,000 shares preferred series B stock held by Mr. Roodenburg. (4) Includes shares held by IVI Shareholder Trust of which Mr. Henson is the Trustee. Item 12Certain Relationships and Related Transactions There are no related transactions or relationships. 26 Item 13Exhibits The following exhibits are filed with this Annual Report or are incorporated by reference: EXHIBIT NUMBER TITLE OF EXHIBIT 2.10 Agreement and Plan of Reorganization(2) 2.20 Certificate of Amendment to Articles of Incorporation(2) 2.30 Certificate of Amendment to Articles of Incorporation increasing authorized shares of common stock (6) 2.40 Business Purchase Agreement Between IVI Communications, Inc., Internet Business Consulting, Inc.and AppState.Net, Llc.(9) 2.50 Purchase Agreement between IVI Communications, Inc. and Francis and Lois Allen (11) 2.60 Purchase Default Seller Exercising Remedies dated February 1, 2007(18) 3.10 Articles of Incorporation(2) 3.20 Bylaws (2) 3.30 Certificate of Designation, Powers, Preferences and Rights of Series A Preferred Stock, filed with the State of Nevada on March 20, 2006 (12) 3.40 Certificate of Designation, Powers, Preferences and Rights of Series B Preferred Stock, filed with the State of Nevada on March 12, 2007 (17) 4.10 2005 Employee Stock Compensation Plan (3) 4.20 Amended 2005 Employee Stock Compensation Plan (7) 4.30 Convertible Debenture dated March 27, 2006 (13) 4.40 Warrant CCP-001 dated March 27, 2006 (13) 4.50 Warrant CCP-002 dated March 27, 2006 (13) 5.10 Opinion of Sichenzia Ross Friedman Ference LLP (14) 9.00 Voting Trust Agreement(2) 10.10 Employment Agreement for Nyhl Henson dated May 1, 2001(2) 10.2 A & B Sale Agreements for California ISPs(2) 10.30 Sale Agreement for Oregon ISPs (2) 10.40 Purchase Agreement for Quik Communications (2) 10.50 Sale Agreement for Colorado ISPs(2) 10.6 A B & C Settlement Agreements with Quik Communications (1) 10.70 Stock Exchange Agreement IVIC and Broadspot World Wide Wireless (5) 10.80 Consulting Contract with Keith Jablon dated July 1, 2004 (6) 10.90 Consulting Contract with Big Apple Consulting USA, Inc. dated July 6, 2004 (6) 10.10 Advisory Agreement with Hunter Wise, LLC dated August 17, 2004 10.11 Agreement with The Research Works dated August 31, 2004 10.12 Stock Purchase Agreement between IVIC and Seaside Investments PLC dated August 16, 2004 (8) 10.13 Consulting Contract between IVIC and James Farinella dated August 15, 2005 (10) 10.14 Consulting Contract between IVIC and 729759 Alberta Ltd. dated September 19, 2005 (10) 10.15 Channel Partner Agreement between IVIC and TeleMedium Corporation dated October 11, 2005 (10) 10.16 Letter of Intent between IVIC and Larry W. Barnes dated October 12, 2005 (10) 10.17 Letter of Intent between IVIC and Larry W. Barnes dated October 12, 2005 (10) 10.18 Securities Purchase Agreement, dated March 27, 2006.(13) 10.19 Investor Registration Rights Agreement dated March 27, 2006 (13) 10.20 Pledge and Escrow Agreement (Issuer) dated March 27, 2006(13) 10.21 Pledge and Escrow Agreement (Insider) dated March 27, 2006 (13) 10.22 Pledge and Escrow Agreement (Insider) dated March 27, 2006(13) 10.23 Security Agreement dated March 27, 2006 (13) 10.24 Subsidiary Security Agreement dated March 27, 2006 (13) 10.25 Subsidiary Security Agreement dated March 27, 2006 (13) 10.26 Subsidiary Security Agreement dated March 27, 2006 (13) 10.27 Irrevocable Transfer Agent Instructions (13) 10.28 Pledge and Escrow Agreement Termination dated July 13, 2006 (15) 10.29 Consulting Contract between IVIC and Big Apple Consulting USA, Inc. (16) 14.00 Code of Ethics (2) 16.10 Malone & Bailey, PLLC letter on change in accountants(4) 21.00 Subsidiaries of IVI Communications, Inc. (14) 23.10 Consent of Sichenzia Ross Friedman Ference LLP (14) 23.20 Consent of Bagel, Josephs & Company, LLC (14) 27 (1) Incorporated by reference to the exhibits filed in the Company’s Form 10QSB/A filed on March 8, 2004, File No 00032797 (2) Incorporated by reference to the exhibits filed in the Company’s Form 10KSB/A filed on March 8, 2004, File No 000-32797 (3) Incorporated by reference to the exhibits filed in the Company’s Form S-8 on June 29, 2004, File No 333-116954 (4) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on July 7, 2004, File No 000-32797 (5) Incorporated by reference to the exhibits filed in the Company’s Form 10KSB filed on July 14, 2004, File No 000-32797 (6) Incorporated by reference to the exhibits filed in the Company’s Form 10QSB filed on August 16, 2004, File No 000-32797 (7) Incorprated by reference to the exhibits filed in the Company’s Form S-8 on November 11, 2004, File No 333-120231 (8) Incorporated by reference to the exhibits filed in the Company’s Form 10QSB filed on November 15, 2004, File No 000-32797 (9) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on February 4, 2005,File No 000-32797 (10) Incorporated by reference to the exhibits filed in the Company’s Form 10QSB filed on November 21, 2005, File No 000-32797 (11) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on February 21, 2006, File No 000-32797 (12) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on March 24, 2006, File No 000-32797 (13) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on March 31, 2006, File No 000-32797 (14) Incorprated by reference to the exhibits filed in the Company's Form SB-2 filed on April 19, 2006, file No. 333-133409 (15) Incorprated by reference to the exhibits filed in the Company's Form SB-2 filed on July 25, 2006, 2006, file No. 333-133409 (16) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on September 15, 2006, File No 000-32797 (17) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on March 14, 2007, File No 000-32797 (18) Incorporated by reference to the exhibits filed in the Company’s Form 8-K filed on May 31, 2007, File No 000-32797 Item 14Principal Accountant Fees and Services During the years ending March 31, 2007 and March 31, 2006, Bagell Josephs, Levine
